



Exhibit 10.6


CERTAIN IDENTIFIED INFORMATION WITH “[***]” HAS BEEN OMITTED FROM THIS DOCUMENT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED
2019 MASTER SERVICE AGREEMENT
This 2019 MASTER SERVICE AGREEMENT (this “Agreement”) is made and entered into
as of the date of last signature of the parties, to be effective as of October
1, 2019, by and between USCC Services, LLC, a Delaware limited liability
company, having its principal offices at 8410 West Bryn Mawr, Suite 700,
Chicago, Illinois 60631, its subsidiaries and affiliates (collectively referred
to as “USCC”), and Amdocs Tethys Limited, an Irish corporation, having its
principal offices at First Floor, Block S, East Point Business Park, Dublin 3,
Ireland (“Consultant”, “Supplier” or “Amdocs”).


WITNESSETH:
WHEREAS, United States Cellular Corporation (“U.S. Cellular”), an Affiliate of
USCC, and Amdocs Software Systems Limited, an Affiliate of Consultant, were the
initial parties to that certain Master Service Agreement, dated as of August 17,
2010 (the “Original MSA Effective Date”), as amended pursuant to Amendment # 1
to Master Service Agreement effective as of July 15, 2013 (collectively, the
“Original MSA”); and
WHEREAS, USCC is the successor in interest under the Original MSA to United
States Cellular Corporation and Consultant is the successor in interest under
the Original MSA to Amdocs Software Systems Limited; and
WHEREAS, the parties hereto are parties to statements of work under the Original
MSA (the “Original SOWs”); and
WHEREAS, the parties hereto desire to terminate the Original MSA on October 1,
2019 but continue the relationship embodied in the Original MSA and the Original
SOWs beyond such date while making certain modifications to the terms and
conditions under which the parties will continue such relationship pursuant to
this Agreement and new Statements of Work under this Agreement and certain
Original SOWs that by their terms do not terminate on October 1, 2019; and
WHEREAS, USCC and Consultant desire to provide a means by which USCC can
continue to engage Consultant to perform certain strategic project, support and
other services for USCC and its Affiliates through Consultant’s and its
Affiliates’ employees, contractors and consultants under new Statements of Work
to be entered into under this Agreement; and
WHEREAS, USCC and its Affiliates desire from time to time to engage Consultant
to perform certain consulting services; and
WHEREAS, Consultant desires to perform such consulting services for USCC and its
Affiliates.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are
acknowledged, the parties hereto hereby agree as follows:
EFFECTIVE DATE AND EFFECT OF THIS AGREEMENT.
The Original MSA shall terminate and simultaneously this Agreement shall be
effective as of October 1, 2019 at 12:00:01 a.m. (the “Effective Date”). The
parties agree that (i) the terms and conditions of the Original MSA (except for
Sections 5.3(a), 5.3(c) and 5.3(d), which shall be deemed not applicable) govern
the rights and obligations of the parties arising under the Original MSA prior
to the Effective Date and (ii) the terms and conditions of this Agreement will
govern the rights and obligations of the parties arising under this Agreement on
or after the Effective Date.




1.
DEFINITIONS.



As used herein, the capitalized terms immediately below shall have the
respective meanings as set forth hereinbelow.  Capitalized terms used but not
defined in this Agreement or its Exhibits shall have the meanings attributed to
them in the 2019 Development Statement of Work (“Dev SOW”), the 2019 Master
Statement of Work for Managed Services (the “MSOWMS”), the 2019 Managed Services
Statement of Work No. 1 (“MSSOW1”), or the 2019 Managed Services Statement of
Work No. 2 (“MSSOW2”), each being entered into by the parties contemporaneous
with this Agreement and being a Statement of Work under this Agreement.


1

--------------------------------------------------------------------------------







1.1
“Affiliate” means an entity that directly or indirectly owns or controls, is
directly or indirectly owned or controlled by, or is directly or indirectly
under common ownership or control with another entity. As used in this
definition, “control” means the power to direct the management or affairs of an
entity, and “ownership” means the beneficial ownership of more than 50% of the
equity securities or other equivalent equity ownership interests of an entity.
For purposes of this Agreement, an Affiliate of USCC includes:



(a)
USCC’s parent company, U.S. Cellular, and any entity that U.S. Cellular directly
or indirectly owns or controls;

(b)
any Federal Communications Commission licensee:

(i)
with which U.S. Cellular has a management agreement, or

(ii)
in which U.S. Cellular is a general partner; and

(c)
U.S. Cellular’s parent company, Telephone and Data Systems, Inc., and any entity
that Telephone and Data Systems, Inc., directly or indirectly owns or controls.



1.2
“Confidential Information” means with respect to either party hereto (including
each party’s Affiliates, as applicable), this Agreement, together with all
confidential business or technical information or materials of such party;
provided, however, that Confidential Information shall not include information
or materials that the Receiving Party (as defined in Section 4.1(a)) can
demonstrate: (a) was known to the Receiving Party prior to the Effective Date
free of any obligation of nondisclosure; (b) was generally known or available to
the public prior to the date of disclosure to the Receiving Party or
subsequently became generally known or available to the public through no fault
of the Receiving Party; (c) was lawfully received by the Receiving Party from a
third party free of any obligation of nondisclosure; or (d) is or was
independently developed by the Receiving Party or any of its Affiliates,
employees, consultants or agents without reference to any Confidential
Information of the Disclosing Party (as defined in Section 4.1(a)). USCC’s
Confidential Information shall include, without limitation: (i) the USCC
Materials, (ii) all PII, and (iii) all Confidential Information of USCC that is
(A) provided by or on behalf of USCC to Consultant or to any third party acting
on behalf of Consultant, or (B) otherwise obtained by Consultant or by any third
party acting on behalf of Consultant. Consultant’s Confidential Information
shall include, without limitation: (i) the Consultant Tools (but without
limiting the license and sublicense rights granted by Consultant pursuant to
Section 2.6(b)(ii)), and (ii) all Confidential Information of Consultant that is
(A) provided by or on behalf of Consultant to USCC or to any third party acting
on behalf of USCC, or (B) otherwise obtained by USCC or by any third party
acting on behalf of USCC.



1.3
“Contract Year of this Agreement” means one of the consecutive 12 months periods
during the Term starting on the Effective Date or any anniversary of the
Effective Date.



1.4
“Consultant Entities” means Consultant, its Affiliates, and their respective
directors, officers, agents and employees.



1.5
“Consultant Tools” means proprietary works of authorship that have not been
created specifically for USCC, and that do not uniquely address issues related
to USCC’s business practices or contain or embody Confidential Information of
USCC, including without limitation computer programs, methodologies, templates,
flowcharts, architecture designs, tools, specifications, drawings, sketches,
models, samples, records and documentation, as well as copyrights, trademarks,
service marks, ideas, concepts, know-how, techniques, knowledge or data, and any
derivatives thereof, which have been originated, developed or purchased by
Consultant, a Consultant Affiliate, or by third parties under contract to
Consultant or to a parent or affiliated company of Consultant.



1.6
“Data Security Incident” means the actual loss or misuse of Confidential
Information or any other inadvertent, unauthorized or unlawful Processing of
Confidential Information that compromises its security, confidentiality or
integrity or otherwise creates a substantial risk of identity fraud or theft,
regardless of whether the Confidential Information is in electronic or hard copy
form.



1.7
“Deliverables” means any and all documents, designs, computer programs (in both
object code and source code formats), computer systems, data, computer
documentation and other tangible materials authored or prepared by Consultant
for USCC pursuant to a Statement of Work, including any Consultant Tools
incorporated therein. Each Deliverable shall be categorized by the parties as a
“Category [***] Deliverable,” a “Category [***] Deliverable,” a “Category [***]
Deliverable” or a “Category [***] Deliverable” in accordance with
Section 2.6(b), Exhibit H and the applicable SOW.



1.8
“Hosted Solution” means a software solution, including DXP, that is hosted by
Consultant for USCC.



1.9
“Hosting SOW” means a Statement of Work for a Hosted Solution or Services
related to a Hosted Solution.



1.10
“PCI-DSS” means the applicable, current version of the Payment Card Industry
Data Security Standard as adopted by the PCI Security Standards Council, LLC (or
its successor or affiliated organization).





2

--------------------------------------------------------------------------------





1.11
“Personally Identifiable Information” or “PII” means any of the following
information that is provided by or on behalf of USCC to Consultant or to any
third party acting on behalf of Consultant or is otherwise obtained by
Consultant or any third party acting on behalf of Consultant: (a) any
information that identifies or can reasonably be used to identify an individual,
such as first and last name, social security number or other government issued
number or identifier, date of birth, home or other physical address, e-mail
address or other online contact information, IP address, telephone number,
financial account number, credit or debit card number, biometric data, mother’s
maiden name or other personally identifiable information; (b) personally
identifiable “Customer Proprietary Network Information” or “CPNI” as that term
is defined in the Communications Act of 1934 (as amended) and implementing
regulations, 47 U.S.C. §222(h); (c) personally identifiable financial, health or
insurance information including, without limitation, “non-public personal
information” as that term is defined in the Gramm-Leach-Bliley Act (as amended)
and implementing regulations, 15 U.S.C. §6809(4), and “protected health
information” as defined in regulations relating to the Health Insurance
Portability and Accountability Act (as amended) and implementing regulations, 45
CFR §160.103; (d) any unique persistent identifier associated with an individual
or a networked device including, without limitation, a customer number held in a
cookie, a user ID, a browser fingerprint, a processor serial number, a device
serial number or any other number that uniquely identifies a particular
telecommunications device, processor or computer; (e) the contents of any wire
or electronic communication; or (f) any other information relating to an
individual (including, without limitation, a person’s or a mobile device’s
precise geographic location) that is combined with any of the information in
clause (a) of this definition.



1.12
“Process” or “Processing” means any operation or set of operations that is
performed upon Confidential Information, whether or not by automatic means,
including, without limitation, collection, recording, organization, storage,
access, adaptation, alteration, retrieval, consultation, use, corruption,
transfer, transmission, sale, rental, disclosure, dissemination, making
available, alignment, combination, deletion, erasure or destruction. For the
avoidance of doubt, the remote access to information to perform the operation or
set of operations (including, without limitation, via virtual private network
such as Admin VDI) is not itself considered a “Process” or “Processing”
hereunder.



1.13
“Sensitive Personally Identifiable Information” or “SPII” shall mean a subset of
Personally Identifiable Information and means all: (a) government-issued
identification numbers including, but not limited to, Social Security Numbers,
driver’s license numbers, identification numbers and passport numbers; (b)
financial institution account numbers; (c) credit or debit card “Primary Account
Numbers” (PANs), Service Codes and Sensitive Authentication Data, as those terms
are defined in the current version of the “Payment Card Industry Data Security
Standard” (PCI DSS), as adopted by the PCI Security Standards Council, LLC (or
its successor or affiliated organization); (d) “Protected Health Information”
(PHI) as defined in regulations relating to the Health Insurance Portability and
Accountability Act, as amended, and implementing regulations, 45 CFR §160.103;
information related to the past, present or future physical or mental health or
condition of an individual; the provision of health care to an individual; the
past, present or future payment for the provision of health care to an
individual; or any other individual medical, medical history, health, biometric,
disability, or genetic information; (e) passwords, personal identification
numbers, access codes, answers to security questions and other security
credentials that provide access to SPII as defined elsewhere in this definition;
(f) videos or photographs of identifiable individuals in private areas,
including home security monitoring footage; and (g) any other Personally
Identifiable Information that USCC reasonably designates for the Consultant in
writing as Sensitive Personally Identifiable Information.  SPII only includes
such information as is provided by or on behalf of USCC to Consultant or any
Third Party acting on behalf of Consultant or is otherwise obtained by
Consultant or any Third Party acting on behalf of Consultant.



1.14
“Services” means certain project, support, consulting, scoping, development,
testing, hosting, operation and other services which shall, from time to time,
be rendered by Consultant for USCC pursuant to a Statement of Work.

 
1.15
“Statement of Work” or “SOW” means each project outline agreed to by Consultant
and USCC in accordance with the terms and conditions of this Agreement, and
substantially in the form attached hereto as Exhibit A. Statements of Work shall
be executed by the parties and shall form a part of this Agreement.



1.16
“Technical and Organizational Security Measures” means appropriate
administrative, technical and physical safeguards sufficient to protect against
reasonably anticipated threats or hazards to the security, integrity and
confidentiality of Confidential Information (including any unauthorized
Processing of Confidential Information) commensurate with the type of
Confidential Information in Consultant’s possession, custody or control
including, without limitation, all such measures as are required by applicable
laws.



1.17
“USCC Entities” means USCC, its Affiliates, and their respective directors,
officers, agents and employees.





3

--------------------------------------------------------------------------------





2.
SERVICES



2.1
Procedures for Engagement of Services.



(a)
The Services to be rendered by Consultant for USCC pursuant to this Agreement
shall be engaged in the following manner. From time to time during the term of
this Agreement, USCC and Consultant may enter into Statements of Work. Each
Statement of Work shall include a complete and detailed description of the
project which Consultant agrees to undertake, including, if and to the extent
applicable, the proposed objectives, projected staffing levels, the assumptions
upon which the SOW was developed, the site or sites where the Services are to be
rendered, anticipated milestones, expected Deliverables, ramp-up and completion
schedule, knowledge transfer plan, and pricing for such project. A Statement of
Work may include Staff Support Services, as defined in Exhibit D, to be provided
by Consultant subject to the terms of this Agreement, Exhibit D, and the
applicable SOW. A Statement of Work shall provide specifications for Services
and Deliverables to be provided thereunder (the “Specifications”). To the extent
provided in a Statement of Work or otherwise agreed by the parties in writing,
Consultant shall provide the Services at USCC’s facilities. When Services are
provided at a USCC facility, USCC shall provide appropriate work space and other
facilities such as computer support, consistent with the requirements of the
Services to be provided under the Statement of Work. For the avoidance of doubt,
Consultant shall not perform any Services except under an executed Statement of
Work, and USCC shall be under no obligation to pay for any services performed or
expenses incurred by Consultant that were not authorized in a Statement of Work.



(b)
Upon execution of a Statement of Work: (i) the services described therein shall
be deemed “Services” for the purposes of this Agreement, and (ii) Consultant’s
provision thereof shall be subject to, and governed by, the terms and conditions
of this Agreement.



2.2
Personnel.



(a)
While at a USCC facility, Consultant’s personnel and agents shall comply with
reasonable requests and standard procedures and policies of USCC, including
(i) USCC’s safety and security rules and other rules applicable to those working
in the facility, (ii) USCC’s policies concerning access to and security of any
USCC computer system and USCC data to which Consultant may have access,
(iii) USCC’s Consultant Code of Business Conduct attached hereto as Exhibit B,
and (iv) the USCC Confidentiality, Privacy and Data Security Practices for
Vendor Personnel attached hereto as Exhibit J; provided, that USCC has provided
Consultant with copies of such rules and policies, and any other policies
communicated to Consultant in writing regarding personal and professional
conduct generally applicable to USCC’s facility. Such personnel and agents will
conduct themselves in a businesslike manner. Consultant shall have a reasonable
period of time to become compliant with any requests, policies and procedures
provided to Consultant. Consultant personnel who are issued a badge to provide
access to a USCC facility or access to any USCC computer system shall be
registered by Consultant in the VMSP referred to in Section 3.3 at no cost to
Consultant.



(b)
If USCC determines in good faith that a particular Consultant employee or agent
(i) is not conducting him or herself in accordance with Section 2.2(a), or
(ii) is not performing the Services in a satisfactory manner as described in
this Agreement and the applicable Statement of Work, USCC may provide Consultant
with notice thereof and Consultant shall, at USCC’s reasonable request and upon
USCC’s prior written notice, remove and replace such individual. Prior to such
removal and replacement of any individual pursuant to clause (ii) of this
Section 2.2(b), the Agreement Managers (as defined in Section 2.2(d)) will use
good faith efforts to agree upon (I) ways to improve the performance of such
Consultant’s employee or agent, and (II) a reasonable cure period not to exceed
fourteen days. USCC reserves the right to deny access to its premises to any
such individual on reasonable advance notice to Consultant.



(c)
Except to the extent provided in a Statement of Work or otherwise agreed by the
parties in writing, all Consultant personnel performing the Services at or near
USCC’s facilities shall be based in that vicinity, and USCC shall not be
responsible for any travel, mileage or living expenses with respect to such
personnel.



(d)
Each party shall designate (i) one manager (each, an “Agreement Manager”) who
shall be responsible for implementing this Agreement and for providing timely
management decisions as required relating to this Agreement, and (ii) for each
Statement of Work, one project manager (each, a “Project Manager”) who shall be
responsible for providing timely management decisions as required relating to
such Statement of Work. Any Agreement Manager or Project Manager may be replaced
from time to time by the designating party upon written notice to the other
party.



2.3
Schedule. A SOW may contain a time schedule for completion of the Services
required thereunder (the “Schedule”). Unless otherwise specified in a SOW, USCC
and Consultant expressly acknowledge and agree that, subject to Section 2.5, all
Schedules are firm for fixed performance dates, and Consultant shall complete
such Services in accordance with the Schedule. Any changes to the Schedule shall
be made in accordance with Section 2.4.





4

--------------------------------------------------------------------------------





2.4
Changes to SOW. Each party may request changes that affect the scope or duration
of the Services relating to any Statement of Work, including changes in the
Specifications and Deliverables. Each party also may request a change in the
Schedule without changing the scope of the applicable Statement of Work. If a
party requests any such change, Consultant shall notify USCC if it believes that
an adjustment in the fees to be paid to Consultant with respect to the
applicable Statement of Work, or an adjustment to the applicable Schedule, is
required. The parties shall then negotiate in good faith a reasonable and
equitable adjustment in each or any of the applicable fees, Deliverables,
Services, Schedule or Specifications. Consultant shall continue to perform
pursuant to the existing Statement of Work, and neither party shall be bound by
any change requested by the other party, until such change has been accepted in
writing by the other party.



2.5
USCC Obligations. USCC’s obligations in connection with a particular engagement,
if any, shall be set forth in the applicable Statement of Work. USCC shall
cooperate with Consultant in the performance of the Services hereunder,
including, without limitation, providing Consultant with reasonable facilities
(including its computer and communications networks, office space, and work
facilities), and a VPN connection to allow Consultant remote access to USCC, and
timely access to data, information and personnel of USCC, as reasonably
necessary, at no charge, and USCC acknowledges and agrees that Consultant’s
performance is dependent in part upon the timely and effective satisfaction of
USCC’s responsibilities hereunder and timely decisions and approvals of USCC in
connection with the Services. USCC acknowledges that when a Statement of Work
provides that USCC’s personnel are to work with Consultant’s personnel in
connection with an engagement, USCC’s failure to assign USCC personnel having
skills commensurate with their role with respect to such engagement could
adversely affect Consultant’s ability to provide the Services. Consultant shall
be entitled to rely on all decisions and approvals of USCC in connection with
the Services. To the extent that (a) Consultant fails to meet its obligations
with respect to milestone or delivery dates, or a fixed fee engagement will
extend longer than anticipated in the relevant Statement of Work, and (b) the
conditions described in clause (a) are due to USCC’s failure to perform its
responsibilities described in the Statement of Work, Consultant shall not be
deemed to be in breach of this Agreement, and the Schedule shall be amended to
account for any delays to the extent caused by USCC’s failure.



2.6
Proprietary Rights.



(a)
[RESERVED]



(b)
The following provisions of this Section 2.6(b) shall apply with respect to
Services and Deliverables (including Consultant Tools) that are provided
pursuant to this Agreement in connection with (I) Consultant’s software that was
licensed to USCC after the Original MSA Effective Date or (II) any derivative
works created by Consultant for USCC based upon the items described in the
preceding clause (I).



(i)
Any intellectual property that is created by Consultant for, or in connection
with, such software as part of the Services shall vest with (I) Consultant, or
(II) Consultant and USCC, in accordance with the following, except as otherwise
agreed and specified in the applicable SOW:



(A)
Category [***] Deliverables (as defined in Exhibit H and the applicable SOW) -
All intellectual property rights in such Deliverables shall vest with
Consultant. Consultant hereby grants to USCC a royalty-free license to use such
Deliverables in conjunction with, and otherwise in accordance with, the same
license terms as the license granted by Consultant to USCC to Consultant’s
proprietary software products to which such Deliverable relates.



(B)
Category [***] Deliverables (as defined in Exhibit H and the applicable SOW) -
Consultant hereby irrevocably transfers and assigns to USCC an equal, undivided,
one-half (l/2) interest (provided that, pursuant to Section 4.1(f), USCC’s
interest shall be restricted in the case of Category [***] Deliverables, as
categorized pursuant to Section 2.6(b)(i)(B)(I)) in all intellectual property
rights in Category [***] Deliverables, except with respect to Consultant Tools,
without an obligation to account to Consultant for any exploitation of such
jointly-owned Category [***] Deliverables. USCC hereby acknowledges that upon
such transfer and assignment by Consultant, Consultant retains all right, title
and interest in and to an equal, undivided, one-half (l/2), unrestricted
interest in all intellectual property rights in Category [***] Deliverables,
without an obligation to account to USCC for any exploitation of such
jointly-owned Category [***] Deliverables.



(I)
Each Category [***] Deliverable shall be further classified either as a Category
[***] Deliverable or a Category [***] Deliverable as agreed upon by the parties
and set forth in the SOW.



(II)
In addition to any other restrictions and limitations applicable to Category
[***] Deliverables in general or applicable to Category [***] Deliverables,
USCC’s interest in Category [***] Deliverables shall be subject to the
restrictions set forth in Section 4.1(f).





5

--------------------------------------------------------------------------------





(C)
Category [***] Deliverables (as agreed and specified in the applicable SOW) -
All intellectual property rights in such Category [***] Deliverables, except
with respect to Consultant Tools, shall vest with USCC subject to any rights as
expressly provided to Consultant in this Section 2.6(b)(i)(C) and/or the
applicable SOW. Consultant may use such Deliverables solely in connection with
its performance of the Services. Notwithstanding the right of USCC to ownership
of such Deliverables, Consultant retains the right to redevelop and unrestricted
rights to use, transfer or otherwise exploit similar Deliverables for itself and
for other customers of Consultant where such development does not include the
actual Category [***] Deliverable developed for USCC.



(ii)
USCC acknowledges that as part of Consultant’s provision of the Services in
connection with such software, Consultant may utilize Consultant Tools, which
shall remain solely and exclusively the property of Consultant. Upon payment by
USCC for any applicable Deliverable that incorporates any Consultant Tools, to
the extent that Consultant incorporates any of Consultant Tools into the
Deliverables (which Consultant shall do only in accordance with the applicable
Statement of Work), Consultant hereby grants to USCC a worldwide, perpetual,
royalty-free, nonexclusive, internal use, right and license to use, modify,
display, perform and reproduce Consultant Tools (in both source code and object
code formats), and to prepare derivative works based on Consultant Tools, solely
in connection with USCC’s use, operation, modification, enhancement and
maintenance of the Deliverables, and, subject to Section 4, to authorize its
agents, subcontractors or employees to do any or all of the foregoing.
Additionally, USCC may transfer its license to, or may sublicense, Consultant
Tools to the extent that such Consultant Tools are incorporated into a
Deliverable, if USCC transfers or sublicenses such Deliverable. Notwithstanding
the foregoing, USCC shall not: (i) license, sublicense, or disclose to any third
party any Consultant Tools except as incorporated into a Deliverable;
(ii) utilize or disclose Consultant Tools as independent programming,
development tools or templates; or (iii) translate, decompile, disassemble or
reverse engineer all or any part of Consultant Tools (nor permit any third party
to do the same).



(iii)
Consultant may use any USCC Materials (as defined in Section 8.2) only for
purposes of performing the Services hereunder. Except as set forth in the
foregoing sentence, all right, title and interest in and to the USCC Materials
are reserved by USCC. Except as expressly granted herein, nothing in this
Agreement shall be construed as conferring any right, title, interest or license
by implication, estoppel or otherwise with respect to the USCC Materials upon
Consultant.



(iv)
Subject to Section [***], Consultant, on behalf of itself and its Affiliates and
suppliers, reserves all proprietary rights in and to (A) all designs,
engineering details and other data pertaining to the Services related to such
software, and (B) all original works, computer programs, discoveries,
inventions, patents, know-how, and techniques arising out of the Services done
wholly or in part by Consultant or its Affiliates or contractors. Performance by
Consultant of the Services will not be deemed to create works-for-hire but will
instead be subject to this Section 2.6(b).





6

--------------------------------------------------------------------------------





2.7
Acceptance of Services and Deliverables. USCC, with Consultant’s cooperation and
assistance, may conduct acceptance tests to verify whether the Services and/or
Deliverables substantially conform to the applicable Specifications as and to
the extent and during the time period (the “Acceptance Period”) specified in the
applicable Statement of Work. If USCC notifies Consultant of any material
non-conformities with the Specifications in any of the Services or Deliverables
(collectively “Non-conformities”) in writing within the applicable Acceptance
Period, Consultant shall promptly correct such Non-conformities at its own
expense and shall notify USCC when the corrections are complete. USCC then shall
have the right to test the corrected Services or Deliverables, as upon the
initial completion of the applicable Services or Deliverables. USCC and
Consultant may agree in a Statement of Work that certain Non-conformities will
be corrected after acceptance of a Service or Deliverable during the
post-implementation period. If USCC does not notify Consultant of any material
Non-conformities within the Acceptance Period, or if USCC commences commercial
use of the Services or Deliverables in connection with bills sent or other
services provided to USCC subscribers (“Commercial Use”), USCC shall be deemed
to have accepted the Services or Deliverables. USCC may, subject to
Section 11.17, terminate the Services under a Statement of Work if Consultant
fails to correct a Non-conformity with respect to such Statement of Work within
sixty (60) days (the “Correction Period”) after the later to occur of the
following: (a) Consultant’s receipt of written notice from USCC of such
Non-Conformity, or (b) Consultant’s receipt of written notice from USCC that
USCC will terminate the Services if such Non-conformity is not corrected. In
such event, Consultant shall refund the fees and expenses paid by USCC to
Consultant for: (i) the Non-conforming Services or Deliverables under such
Statement of Work, and (ii) any other Services or Deliverables that were
previously paid for in whole or in part by USCC under such Statement of Work
(the “Initial Services or Deliverables”) in which the Initial Services or
Deliverables were identified as being part of an aggregated Deliverable (the
“Aggregated Deliverable”) comprising additional components or phases, including
the Non-conforming Services or Deliverables, that were intended to be used
together, and provided that: (A) the Non-conforming Services or Deliverables
were identified in such Statement of Work as being parts of the Aggregated
Deliverable; (B) the value to USCC of the Initial Services or Deliverables is
materially diminished because such Initial Services or Deliverables will not be
part of the Aggregated Deliverable; (C) the Initial Services or Deliverables
have been in Commercial Use for less than one hundred (100) days; and (D) USCC
ceases Commercial Use of the Initial Services or Deliverables at or before the
end of the Correction Period and returns to Consultant the Deliverables that are
part of such Initial Services or Deliverables. The foregoing shall be USCC’s
sole remedy for such Non-conformity.



2.8
Replacement of Personnel.



(a)
If any Consultant employee or agent performing Services hereunder solely at
USCC’s site is replaced (i) for the reasons set forth in Section 2.2(b)(i), or
(ii) by Consultant other than at USCC’s direction, the choice of replacement
personnel shall be subject to USCC’s approval, which will not be unreasonably
withheld. In addition, Consultant shall not charge USCC for activities relating
to required knowledge transfer to the replacement and otherwise preparing the
replacement to perform Services at USCC’s site.

(b)
If USCC requests that any Consultant employee or agent be replaced within one
week after such employee or agent begins performing Services hereunder for the
reasons set forth in Section 2.2(b)(ii), and such employee or agent is replaced,
then Consultant shall not charge USCC for any Services performed by or expenses
incurred by such replaced employee or agent.



2.9
USCC Affiliates. During the term of this Agreement, if any USCC Affiliate
desires to engage Consultant to perform Services hereunder, such USCC Affiliate
may enter into a Statement of Work hereunder. Any such Statement of Work shall
create contractual rights and obligations solely between such USCC Affiliate and
Consultant.



3.
FEES AND EXPENSES.



3.1
Service Fees. Subject to Sections 3.2 and 3.3, USCC shall pay Consultant for the
provision of Services in accordance with the schedule of fees and charges set
forth in the applicable Statement of Work. Subject to USCC’s obligations to
provide facilities and equipment for Consultant’s use, at no cost to Consultant,
in accordance with this Agreement and the applicable Statement of Work,
Consultant shall furnish all labor, materials, services and equipment, and shall
perform all of the Services, solely at Consultant’s cost and expense. Without
right to reimbursement from USCC, Consultant shall pay or cause to be paid all
contributions, payments, taxes and deductions for social security, old age
retirement benefits, unemployment insurance, and annuities, pension or welfare
fund payments required by any labor union or by any governmental body, and all
withholding taxes, measured by or related to the wages, salaries or other
compensation paid to persons employed or engaged by Consultant in connection
with the performance of such Services under this Agreement. Consultant shall
comply with all laws and regulations in connection with the foregoing.



3.2
Time Entry. Consultant shall cause all Consultant personnel performing Services
hereunder on a time and materials basis to enter the time they spend performing
such Services into a USCC-provided time entry system, set forth in the
applicable Statement of Work, or via any other USCC-defined method set forth in
the applicable Statement of Work, on a weekly basis. Notwithstanding anything to
the contrary herein, USCC shall not be required to pay any hourly fees
associated with Services to the extent that the time spent performing such
Services has not been entered into such time entry system within 30 days after
the performance thereof.





7

--------------------------------------------------------------------------------





3.3
Service Fee. Except as otherwise provided in a Statement of Work, Consultant
agrees and acknowledges that, to the extent agreed to by Consultant and USCC’s
vendor management service provider (the “VMSP”) and to the extent that
Consultant is required by USCC to use the services of such VMSP, USCC shall
deduct from Consultant’s fee a certain percentage of the fees incurred for
Services performed hereunder (other than expenses) and will instead use such
deducted amounts to subsidize the cost of services provided to USCC by such
VMSP.



3.4
Expenses. USCC shall reimburse Consultant for its reasonable out-of-pocket costs
and expenses specifically authorized in the applicable Statement of Work or
otherwise authorized in advance in writing by USCC in connection with the
Services and in accordance with the reimbursement policy summarized in
Exhibit E. Consultant shall submit a weekly expense report (including
documentation of all reported expenses) to USCC, in the manner set forth in the
applicable Statement of Work, detailing expenses incurred no earlier than two
weeks prior to the date of such report. Consultant shall provide documentation
of all expenses for which Consultant requests reimbursement on a monthly basis
in accordance with the agreed reimbursement policy, prior to the generation of
any invoice on which such expenses are listed. Notwithstanding anything to the
contrary herein, USCC shall not be required to reimburse Consultant for any
expenses to the extent that Consultant has not presented an expense report
verifying such expenses within 45 days after such expenses were incurred.



3.5
Records; Audit. Consultant shall maintain adequate records of the fees and
expenses charged to USCC with respect to the Services under each Statement of
Work for at least two (2) years after completion of the applicable Statement of
Work. Consultant shall make such records available to USCC during normal
business hours and at agreed-upon times upon (a) written notice of not less than
60 days in the case of USCC’s internal auditors, or (b) for all other auditors
(e.g., external, governmental, etc.), written notice as long in advance as
reasonably practicable. Consultant shall cooperate in any audit of such records
that USCC may undertake; provided, however, that any such audit shall be solely
at USCC’s cost and expense. If, as a result of such audit, it is determined that
Consultant has overcharged USCC, USCC shall notify Consultant of the amount of
such overcharge, and Consultant shall credit to USCC the amount of such
overcharge. If any audit reveals discrepancies equal to or greater than 5% for
the period of time audited, Consultant shall reimburse USCC for all reasonable
out of pocket costs related to the audit. No such audit may occur more than once
in any 12-month period unless USCC needs to do so for purposes for defending
itself or its Affiliates with respect to litigation or threatened litigation.



3.6
Payment Terms. Invoices for the Services shall be generated as described in the
applicable Statement of Work every thirty (30) days for time and materials
engagements or at agreed upon milestones or period payment dates for fixed price
engagements, as set forth in the relevant Statement of Work, with any credit
balance to be applied to any amounts due Consultant by USCC or refunded, as the
case may be. If generated by Consultant, invoices shall be delivered to USCC
using one of the following applicable methods:







When No USCC Purchase Order Is Issued:
Discounted Invoices
(No Purchase Order)
Non-Discount Invoices
(No Purchase Order)
Credit Memos
Via regular mail:
Via regular mail:
Via regular mail:
Submit via email only- DO NOT MAIL
U.S. Cellular
PO Box 620989
Middleton, WI 53562-8430
U.S. Cellular    
PO Box 620989
Middleton, WI 53562-8430
Via e-mail:
Via e-mail:
Via e-mail:
invscan.uscnonpodiscounts@tdsinc.com
usc.nonpovendorinv@tdsinc.com
usc.nonpocm@tdsinc.com



When a USCC Purchase Order Is Issued:
Discounted Invoices
with Purchase Order Number
Non-Discount Invoices
with Purchase Order Number
Credit Memos
Via regular mail:
Via regular mail:
Via regular mail:
Submit via email only - DO NOT MAIL
U.S. Cellular    
PO Box 628430
Middleton, WI 53562-8430
U.S. Cellular    
PO Box 628430
Middleton, WI 53562-8430
Via e-mail:
Via e-mail:
Via e-mail:
invscan.uscpodiscounts@tdsinc.com
usc.povendorinv@tdsinc.com
usc.pocm@tdsinc.com





8

--------------------------------------------------------------------------------





Each invoice shall include documentation of all expenses for which Consultant
requests reimbursement in such invoice. All payments of undisputed fees and
reimbursements of expenses/materials costs by USCC to Consultant shall be made
within thirty (30) days after USCC’s receipt of the applicable invoice. If USCC
or Consultant believes that any adjustments to any invoices are necessary, it
shall give written notice to the other party, detailing the nature and basis of
the requested adjustment, within ten (10) days after the disputing party’s
receipt of such invoice. USCC has the right to withhold any amounts that are the
subject of a good-faith dispute. Consultant shall continue to perform the
Services during the resolution of any such dispute. The parties shall negotiate
in good faith to resolve any dispute relating to an invoice within twenty (20)
days after a party has notified the other party of such a dispute. Consultant
may assess interest on past due amounts at the lesser of 12% per annum or the
maximum interest rate allowed by law; provided, however, at least three business
days prior to assessing any such interest, Consultant shall notify USCC in
writing (which may occur via electronic mail) that Consultant has not yet
received the applicable payment, and Consultant shall not assess any such
interest if USCC tenders payment prior to the end of such three business day
period.
3.7
Taxes. Except as otherwise expressly set forth in this Agreement or the
applicable SOW, USCC and Consultant shall be responsible for the timely
reporting and payment of all taxes legally applicable to and assessable on USCC
and Consultant, respectively, in connection with this Agreement including
(a) sales, use, excise, value-added, business, service, goods and services,
consumption, and other similar taxes; (b) withholding and employment-related
taxes and fees; (c) franchise and property taxes; (d) customs and duties and
other ad valorem taxes and government fees; and (e) its own income taxes. In
this regard, however:



(a)
USCC shall bear the burden of United States federal, state and local sales, use
and similar taxes imposed on USCC’s purchase/use of Consultant’s property and
USCC’s receipt of Consultant’s services (“U.S. Transaction Taxes”). U.S.
Transaction Taxes that the Consultant is required to collect shall be separately
stated on Consultant’s invoices and will be in addition to other charges.



(b)
Consultant shall bear the burden of all other foreign and United States taxes
imposed in connection with the transactions contemplated by this Agreement other
than (i) U.S. Transaction Taxes, (ii) withholding and employment-related taxes
and fees of individuals not considered Consultant’s employees or subcontractors
under this Agreement, and (iii) USCC’s own United States (federal, state, and
local) franchise, property and income taxes.



(c)
USCC may withhold from any payments due Consultant and remit to the relevant
taxing jurisdictions any tax required by law to be withheld and remitted. If
Consultant supplies USCC with the correct federal income tax form that properly
claims complete exemption from U.S. withholding tax under a treaty and such
federal income tax form is true, complete and accurate in all respects, USCC
does not intend to withhold such tax. However, if USCC does not withhold based
on exemption information provided by Consultant in accordance with this Section
or Section 3.7(e), Consultant shall remain responsible for any such non-withheld
taxes later assessed against USCC. If USCC intends to withhold despite
information provided by Consultant in accordance with this Section or
Section 3.7(e), USCC shall provide to Consultant a written explanation in
sufficient detail for Consultant to understand the justification for such
withholding.

(d)
Each party shall promptly reimburse the other party for any tax paid by that
other party but for which that first party is to bear the burden.



(e)
The parties shall cooperate in good faith to minimize taxes to the extent
legally permissible including, without limitation, the timely provision to the
other party of any resale exemptions, multiple points of use certificates,
treaty certifications and other exemption information reasonably requested by
the other party.



(f)
Except as provided in Section 3.7(g), as used in this Section 3.7, the word
“tax” or “taxes” includes interest imposed thereon and penalties imposed with
respect thereto.



(g)
Notwithstanding the foregoing: (i) USCC will not bear the burden of interest and
penalties resulting from Consultant’s failure to withhold taxes or to charge
USCC taxes or from Consultant’s failure to timely and properly file any related
tax or other jurisdictional filings except where such failure is due to an
action or inaction by USCC; and (ii) Consultant will not bear the burden of
interest and penalties resulting from USCC’s failure to withhold taxes or to
charge Consultant taxes or from USCC’s failure to timely and properly file any
related tax or other jurisdictional filings except where such failure is due to
an action or inaction by Consultant.





9

--------------------------------------------------------------------------------





4.
CONFIDENTIALITY.



4.1
Nondisclosure of Confidential Information.



(a)
All Confidential Information supplied by a party (the “Disclosing Party”) to the
other party (the “Receiving Party”) shall remain solely and exclusively the
property of the Disclosing Party. The Receiving Party shall not use or disclose
to any third party any of the Disclosing Party’s Confidential Information except
(i) as expressly authorized in this Agreement, (ii) as reasonably necessary or
appropriate to perform the Receiving Party’s obligations under this Agreement,
or (iii) with the prior written consent of the Disclosing Party, which consent
may be withheld in the Disclosing Party’s sole discretion.



(b)
The Receiving Party shall disclose the Disclosing Party’s Confidential
Information only to those of its Affiliates (and its and their respective
employees and individuals providing services to Receiving Party), agents,
representatives and consultants (each an “Independent Contractor,” as opposed to
personnel of a third-party vendor, other than a staffing agency, that provides
services for the Receiving Party) who have a need to know it for the purposes of
this Agreement and who have executed a written nondisclosure agreement
containing terms substantially similar to this Section 4 regarding such
Confidential Information (or, with respect to the Receiving Party’s employees
and the employees of its Affiliates, are otherwise subject to terms
substantially similar to this Section 4 regarding such Confidential
Information). The Receiving Party shall protect the Confidential Information of
the Disclosing Party with the same level of care with which it protects its own
Confidential Information, but in no event with less than reasonable care.



(c)
Neither party shall create or maintain data sets that are derived from or
derivative works of the other party’s Confidential Information except for the
purpose of performing its obligations under this Agreement. The Receiving Party
shall not permit any officer, director, employee, agent, other representative,
subsidiary, Affiliate or any other person or entity acting on behalf of the
Receiving Party or any third party to Process Confidential Information unless
such Processing is in compliance with this Agreement and conducted solely by
individuals who have been appropriately trained and are bound by commercially
reasonable and legally enforceable confidentiality obligations and have a
legitimate business reason to Process such information as contemplated by this
Agreement. Each party shall be responsible for any unauthorized use or
disclosure of any of the other party’s Confidential Information received by it
and its Affiliates and its and their respective employees and Independent
Contractors. Each party shall Process the other party’s Confidential Information
only in compliance with all applicable trade secret, privacy and data protection
laws to which such party is subject while refraining from, by act or omission,
knowingly placing the other party in violation of any applicable law. Subject to
Section 9 of Exhibit G, each party shall notify the other party within a
reasonable time after becoming aware of any unauthorized use or disclosure of
any of the other party’s Confidential Information received by it and its
Affiliates and its and their respective employees and Independent Contractors.



(d)
Other vendors of USCC who will have access to Consultant’s Confidential
Information will first sign a nondisclosure agreement with Consultant
substantially in the form attached hereto as Exhibit C1. (If Consultant will
have access to the vendor’s confidential information, Consultant and such vendor
will instead sign the mutual nondisclosure agreement substantially in the form
attached hereto as Exhibit C2.)



(e)
If such vendor is a Consultant Competitor (as defined in Exhibit F hereto), USCC
will not provide to such vendor any Category [***] Deliverable (as defined in
Exhibit H and the applicable SOW) for a period of [***] following commencement
of Consultant’s Services for the development of such Deliverable. USCC will also
sign a confidentiality and nondisclosure agreement with such Consultant
Competitor that limits such Consultant Competitor’s use of Consultant’s
Confidential Information to supporting USCC’s use of the Deliverables hereunder.



(f)
With respect to the Category [***] Deliverables, a Consultant Competitor may be
provided access to such Deliverables subject to the following restrictions:
(i) such access shall be used solely for purposes of providing services for USCC
and shall be provided only to individuals who have a need for such access in
order to provide services for USCC; (ii) such Deliverables shall reside
exclusively on USCC’s network; (iii) such Consultant Competitor shall be limited
to accessing such Deliverables either via direct access to USCC’s network or via
VPN-like technology; and (iv) such Consultant Competitor shall have agreed not
to replicate such Deliverables locally and otherwise not to remove such
Deliverables from USCC’s network. USCC shall remain primarily liable for any
violation by such Consultant Competitor of any of the foregoing terms or
conditions in this Section 4.1(f). In the event of such violation, Consultant
shall be entitled to all remedies available at law and equity including
termination of any affected license. In addition, notwithstanding anything to
the contrary in this Agreement, USCC will indemnify Consultant for any damages
incurred by Consultant as a result of such violation by such Consultant
Competitor of any of the foregoing terms or conditions in this Section 4.1(f).





10

--------------------------------------------------------------------------------





4.2
Required Disclosures. Notwithstanding the foregoing, the Receiving Party may
disclose the Disclosing Party’s Confidential Information to the extent that the
Receiving Party is required by any applicable governmental authority to do so;
provided, however, that in such event, to the extent permitted by applicable
law, the Receiving Party shall notify the Disclosing Party and shall cooperate
with the Disclosing Party in any attempt to contest or limit such required
disclosure, solely at the Disclosing Party’s cost and expense. Notwithstanding
the foregoing, if either party intends to file a version of this Agreement with
the U.S. Securities and Exchange Commission, the parties will prepare a
jointly-redacted version of this Agreement and the filing party will make a
request for confidential treatment thereof, and each party will continue to
treat such redacted terms as the Confidential Information of the other.



5.
TERM AND TERMINATION.



5.1
Term. This Agreement shall commence on the Effective Date and shall continue in
full force and effect until terminated in accordance with Section 5.2 (“Term”).



5.2
Termination.



(a)
USCC or Consultant may terminate this Agreement and all Statements of Work
hereunder, immediately upon written notice of termination, in the event of a
material breach of this Agreement by the other party, if such breach continues
uncured for a period of sixty (60) days after written notice of such breach,
subject to Section 11.17; provided, however, that USCC or Consultant, as
applicable, may also choose to terminate only the Statement of Work related to
the applicable breach.



(b)
USCC or Consultant may terminate this Agreement and all Statements of Work
hereunder, immediately upon written notice of termination to the other party, in
the event the other party: (i) becomes insolvent; (ii) makes an assignment for
the benefit of creditors; (iii) files a voluntary bankruptcy petition;
(iv) acquiesces to any involuntary bankruptcy petition; or (v) is adjudicated
bankrupt.



(c)
USCC or Consultant may terminate this Agreement for any or no reason upon thirty
(30) days written notice to the other party, provided that there are no
then-current Statements of Work.



(d)
Unless otherwise provided in a Statement of Work or otherwise agreed by the
parties in writing, USCC may terminate any Statement of Work for any or no
reason upon written notice to Consultant at least 45 days prior to the effective
date of such termination.



(e)
Either party may terminate a Statement of Work in accordance with Section 2.7 or
11.4.



5.3
Consequences of Termination.



(a)
Prior to the effective date of such termination, a final invoice including all
fees and charges for Services performed and expenses incurred prior to and
including the effective date of termination shall be generated as set forth in
each applicable Statement of Work, and USCC shall pay such invoice in accordance
with Section 3.6. For Statements of Work to be performed for a fixed fee, unless
otherwise set forth in such Statement of Work, USCC shall be invoiced and shall
pay for fees and expenses relating to: (i) Deliverables and other milestones,
each to the extent accepted in accordance with Section 2.7, plus (ii) for each
partially completed Deliverable, an amount equal to the product of (A) the
percentage of completion of such partially-completed Deliverable stated as a
decimal, multiplied by (B) the fees set forth in the Statement of Work for such
Deliverable if such Deliverable had been completed.



(b)
If USCC wishes to terminate a Statement of Work upon less than 30 days notice
(or such notice as is otherwise set forth in the applicable Statement of Work),
USCC shall pay: (i) for, time and materials engagements, a fee equal to the
aggregate amount that Consultant’s personnel performing the applicable Statement
of Work would have billed during each day of the Short Notice Period; or
(ii) for fixed fee engagements, the greater of (A) the time and materials that
Consultant’s personnel performing the applicable Statement of Work would have
billed during each day of the Short Notice Period, and (B) the pro rated amount
of the fixed fee applicable to the Short Notice Period. “Short Notice Period”
shall mean the number of days that is equal to thirty days, less the number of
days’ notice of termination provided by USCC.



(c)
Upon the termination of this Agreement, Consultant shall deliver all existing
Deliverables and all Deliverables-in-progress to USCC.





11

--------------------------------------------------------------------------------





(d)
Except with respect to any of Consultant’s Confidential Information contained or
embodied in the Deliverables and Deliverables-in-progress delivered to USCC
pursuant to Section 5.3(c), upon the termination of this Agreement or any
applicable SOW, each party shall securely destroy all Confidential Information
of the other party (including all copies thereof) and all other papers,
materials and other property of the other party in such party’s possession
pursuant to this Agreement or applicable SOW and shall certify that it has
effectively destroyed such Confidential Information (i) by erasing it from all
of its electronic media so that it is unreadable or indecipherable through any
means, and (ii) by destroying any physical papers or materials containing any
such Confidential Information. Before destroying any USCC Confidential
Information, Consultant shall provide a copy thereof to USCC. Each party shall
notify the other party if any applicable legal or regulatory preservation
obligation prevents the return or destruction of any specified Confidential
Information and, if necessary, such party shall retain such specified
Confidential Information, provided that it may not Process such Confidential
Information without the prior written consent of the other party.
Notwithstanding the foregoing, each party may retain any Confidential
Information of the other party that is necessary to exercise any of such party’s
surviving rights or obligations hereunder.



(e)
Sections 2.6, 3.5, 4, 5.3, 7, 8, 9, 11.2, 11.5, 11.6, 11.7, 11.8, 11.9, 11.10,
11.11, 11.12, 11.13, 11.14, 11.15, 11.16 (to the extent set forth therein),
11.17 and 11.18, and any other provision that should naturally extend beyond the
termination of this Agreement shall survive termination of this Agreement for
any reason.



6.
INSURANCE.



6.1
Consultant shall maintain, during the Term of this Agreement, at its own
expense, the following insurance related to Consultant’s activities in the
United States:



(a)
Statutory workers compensation insurance and employer’s liability in an amount
no less than $1,000,000 per occurrence;



(b)
Comprehensive general liability insurance with bodily injury and property damage
limits of $10,000,000 per occurrence and annual aggregate (in any combination of
primary or umbrella coverage). (Such insurance shall include products liability,
contractual liability and completed operations coverage.)



(c)
If the use of automobiles is required, comprehensive automobile liability
insurance, each with limits of $1,000,000 for bodily injury, including death, to
any one person, and $1,000,000 for each occurrence of property damage;



(d)
Excess liability insurance in the umbrella form with a combined single limit of
$5,000,000 annual aggregate; and



(e)
Professional liability or errors and omissions insurance in the amount of
$10,000,000 per claim and in the aggregate. The professional liability insurance
shall include coverage for infringement of intellectual property rights of any
third party (including infringement of copyrights and trademarks, but excluding
infringement of patents and trade secrets). The coverage shall include claims
arising from wrongful acts from technology products or professional services,
including coverage for claims resulting from viruses, and unauthorized access of
private or confidential information. The coverage shall be maintained during the
Term of this Agreement and for at least one (1) year after termination of this
Agreement.



6.2
The Commercial General Liability policy shall name USCC as additional insured
and waive subrogation in favor of USCC, and such endorsements shall be listed on
a certificate of insurance furnished to USCC.



6.3
Consultant shall furnish to USCC certificates of such insurance within ten
Business Days following USCC’s written request, such request not to be made more
than once annually. Consultant shall not cancel or fail to renew such insurance
without providing written notice to USCC within 30 days following such
cancellation or nonrenewal.



6.4
Consultant shall ensure that Consultant’s subcontractors, if any, which may
enter upon USCC’s premises, maintain similar insurance and agree to furnish
USCC, if requested, with certificates or adequate proof of such insurance.



7.
WARRANTIES.



7.1
Violation of Law. Consultant represents and warrants to USCC that as of the date
of performance, Consultant’s performance of the Services does not and shall not
violate any applicable law, rule, or regulation.





12

--------------------------------------------------------------------------------





7.2
Professional Standards. Consultant represents and warrants to USCC that: (a) all
Services will be performed and all Deliverables delivered by Consultant in a
good and workmanlike manner in accordance with applicable industry standards and
practices and the Specifications for such Services and Deliverables set forth in
the applicable Statement of Work (subject to USCC’s undertaking to provide
facilities and equipment as specified in this Agreement and the applicable
Statement of Work); (b) Consultant possesses the necessary equipment, personnel
and other expertise necessary to provide the Services and Deliverables as set
forth herein and in the Statement of Work; and (c) Consultant personnel
rendering the Services and developing the Deliverables shall have the
appropriate technical skills, training, experience and expertise to enable
Consultant to perform its responsibilities hereunder. The warranty period is
[***] days. If Consultant breaches this warranty, then subject to the applicable
terms and conditions set forth in Sections 2.2(b) and 2.8, Consultant shall
replace the relevant Consultant personnel. The foregoing shall be USCC’s sole
remedy for such breach.



7.3
Services and Deliverables Warranties and Obligations.



(a)
USCC shall be responsible for ensuring its compliance with all applicable laws
and regulations and with USCC’s security and data privacy policies. To the
extent such compliance will be impacted by the deployment of software
Deliverables being provided to USCC under this Agreement, Consultant will, via
compliance with the Specifications in the applicable SOW, make reasonable
efforts to ensure compliance of such Services and Deliverables to requirements
specified by such applicable laws and regulations and USCC’s security and data
privacy policies. To the extent requested by USCC and specified in the
applicable SOW, Consultant shall make available to USCC appropriate product and
subject matter experts as may reasonably be requested to assist USCC in defining
the business requirements and functionality required for USCC to comply with
(i) applicable laws and regulations, including privacy rights protection and
data security requirements, and (ii) laws and regulations relating to the
protection and privacy of the USCC Personally Identifiable Information, all to
the extent expressly agreed to in the Specifications in the applicable SOW,
provided, however, that in so assisting USCC, USCC shall not require Consultant
to provide, and Consultant shall not be deemed to have provided, any legal
services, advice or counsel to USCC.



(b)
For a period of [***] ([***]) days following USCC’s acceptance of any Services
or Deliverables in accordance with Section 2.7, Consultant represents and
warrants to USCC that the Deliverables and Services shall materially conform to
and perform in substantial accordance with the applicable Specifications.



(c)
The foregoing warranties of Consultant shall not apply to Deliverables that are
modified by anyone other than Consultant or its agents (except as authorized by
Consultant). If Consultant breaches this warranty, Consultant shall use
commercially reasonable efforts to repair or replace the defective Deliverables
or Services within 60 days (the “Cure Period”) after being notified of such
breach by USCC and that USCC will require a refund of the fees paid for such
defective Deliverable if such Non-conformity is not corrected. If Consultant
fails to repair or replace such defective Deliverables within 60 days after
being notified of such breach by USCC, Consultant shall, subject to
Section 11.17, refund to USCC the fees and expenses paid by USCC to Consultant
for: (i) such defective Deliverables, and (ii) any Initial Services or
Deliverables that were previously paid for in whole or in part by USCC under
such Statement of Work in which the Initial Services or Deliverables were
identified as being part of an Aggregated Deliverable; provided that: (A) such
defective Deliverables were identified in such Statement of Work as being part
of the Aggregated Deliverable; (B) the value to USCC of the Initial Services or
Deliverables is materially diminished because such Initial Services or
Deliverables will not be part of the Aggregated Deliverable; (C) the Initial
Services or Deliverables have been in Commercial Use for less than one hundred
(100) days; and (D) USCC ceases Commercial Use of the Initial Services or
Deliverables at or before the end of the Cure Period and returns to Consultant
the Deliverables that are part of such Initial Services or Deliverables. The
foregoing shall be USCC’s sole remedy for such breach. Notwithstanding the
foregoing, any warranty period for custom software will be specified in the
applicable Statement of Work.



7.4
Viruses. Consultant represents and warrants to USCC that it will use
commercially reasonable means to ensure that its performance of the Services and
the Services themselves will not introduce viruses or other harmful elements
designed to disrupt the orderly operation of, or impair the integrity of data
files resident on, any of USCC’s hardware. Consultant further represents and
warrants to USCC that Consultant shall use the latest generally and commercially
available (in the United States) and most comprehensive virus detection/scanning
programs, from a reputable vendor of anti-virus software, to protect USCC’s
systems and data. Consultant further represents and warrants to USCC that, as of
the date each Deliverable is delivered to USCC, such Deliverable shall not
contain any such virus or other harmful element.



7.5
DISCLAIMER. CONSULTANT MAKES NO OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, IN RELATION TO THE SERVICES PROVIDED HEREUNDER, OTHER THAN AS MAY BE
SPECIFICALLY SET FORTH HEREIN. WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE AND ANY OTHER STATUTORY WARRANTIES OF ANY KIND ARE HEREBY
WAIVED. USCC EXPRESSLY AGREES THAT CONSULTANT DOES NOT REPRESENT OR WARRANT THAT
SERVICES WILL BE UNINTERRUPTED OR ERROR-FREE.





13

--------------------------------------------------------------------------------





8.
INDEMNIFICATION.



8.1
Indemnification by Consultant.



(a)
Consultant shall indemnify, defend and hold USCC, its Affiliates and their
respective officers, directors, agents and employees harmless from and against
any claims, losses, damages, liabilities or expenses (including reasonable
attorneys’ fees and expenses) arising out of or resulting from: (i) any personal
injury or property damage arising out of Consultant’s negligence or willful
misconduct; (ii) Consultant’s violation of any applicable law, rule, or
regulation; and (iii) any third-party claim that the Services or any Deliverable
(including any Consultant Tools incorporated into a Deliverable) infringes,
misappropriates or violates such third party’s patent, trademark, trade secret,
copyright or other intellectual property or proprietary right. Consultant shall
not be obligated to indemnify USCC, however, to the extent that such claim is
caused by: (A) USCC’s use of the Deliverables other than in accordance with
applicable documentation or instructions supplied by Consultant; (B) any
alteration, modification or revision of the Deliverables not expressly
authorized in writing by Consultant; (C) USCC’s failure to use or implement
corrections or enhancements to the Deliverables made available free of charge to
USCC by Consultant that do not cause such Deliverables to fail to meet the
applicable warranties and Specifications therefor; (D) USCC’s use of a
combination of the Deliverables with other materials not provided, recommended,
authorized or approved by Consultant and not otherwise required in order for
USCC to use such Deliverables for their intended use as set forth in the
applicable documentation or instructions supplied by Consultant; or
(E) requirements, instructions or specifications provided by USCC to Consultant
unless Consultant knew or should have known that there was a noninfringing
alternative means of complying with such requirements, instructions or
specifications.



(b)
If any of the Deliverables or any portion thereof is held, or in Consultant’s
reasonable opinion is likely to be held, in any such suit to constitute an
infringement, misappropriation or violation of the rights of a third party,
Consultant shall within a reasonable time, at its expense and option, either:
(i) secure for USCC the right to continue the use of such Deliverable; or
(ii) replace such Deliverable with a substantially equivalent item that is not
subject to any such claim, or modify such Deliverable so that it becomes no
longer subject to any such claim; provided, however, that after any such
replacement or modification, the Deliverable must continue to substantially
conform to the Specifications, and further provided, that any such modified or
replaced Deliverable shall be subject to all Consultant warranties contained
herein. If Consultant is, in Consultant’s reasonable discretion, unable to
either procure the right to continued use of such Deliverable or replace such
Deliverable, as provided in clauses (i) and (ii) of the immediately preceding
sentence, USCC shall return such Deliverable to Consultant and all other
Deliverables rendered to be of no reasonable utility to USCC, and Consultant
shall credit to USCC the amount paid to Consultant for such Deliverables as
depreciated on a straight-line basis over a period of five (5) years. If this
Agreement terminates or expires prior to the application of any such credit
against amounts owed, Consultant shall promptly pay to USCC the amount of any
such credit that remains.



8.2
Indemnification by USCC. USCC shall indemnify, defend and hold Consultant, its
Affiliates and their respective officers, directors, agents and employees
harmless from and against any claims, losses, damages, liabilities or expenses
(including reasonable attorneys’ fees and expenses) arising out of or resulting
from: (a) any personal injury or property damage arising out of USCC’s
negligence or willful misconduct; and (b) any third-party claim that any
computer programs, specifications, content or other USCC-provided materials
provided by USCC to Consultant (“USCC Materials”) infringe, misappropriate or
violate such third party’s patent, trademark, trade secret, copyright or other
intellectual property or proprietary right, except to the extent that any such
claim is subject to indemnification by Consultant pursuant to Section 8.1. USCC
shall not be obligated to indemnify Consultant, however, to the extent that the
claim of infringement, misappropriation or violation is caused by: (i) use of
the USCC Materials other than in accordance with applicable documentation or
instructions supplied by USCC; (ii) any alteration, modification or revision of
the USCC Materials not expressly authorized in writing by USCC; or
(iii) Consultant’s failure to use or implement corrections or enhancements to
the USCC Materials made available free of charge to Consultant by USCC.



8.3
Indemnification Procedures. Promptly after receipt by an indemnified party of a
notice of any third-party claim or the commencement of any action, such
indemnified party shall: (a) notify the indemnifying party in writing of any
such claim; (b) provide the indemnifying party with reasonable assistance to
settle or defend such claim, at the indemnifying party’s own expense; and
(c) grant to the indemnifying party the right to control the defense and/or
settlement of such claim, at the indemnifying party’s own expense; provided,
however, that: (i) the failure to so notify, provide assistance and grant
authority and control shall only relieve the indemnifying party of its
obligation to the indemnified party to the extent that the indemnifying party is
prejudiced thereby; (ii) the indemnifying party shall not, without the
indemnified party’s consent (such consent not to be unreasonably withheld or
delayed), agree to any settlement which: (A) makes any admission on behalf of
the indemnified party; or (B) consents to any injunction against the indemnified
party (except an injunction relating solely to the indemnified party’s continued
use of any infringing Deliverable or USCC Materials); and (iii) the indemnified
party shall have the right, at its expense, to participate in any legal
proceeding to contest and defend a claim and to be represented by legal counsel
of its choosing, but shall have no right to settle a claim without the
indemnifying party’s written consent.





14

--------------------------------------------------------------------------------





9.
LIMITATION OF LIABILITY.



9.1
General Limitation of Liability.



(a)
EXCEPT IN CONNECTION WITH (a) SECTIONS 4 AND 8 (NEITHER OF WHICH SHALL BE
SUBJECT TO ANY OF THE LIMITATIONS IN THIS SECTION 9 EXCEPT FOR THE APPLICABLE
SPECIFIC LIMITATIONS OF LIABILITY IN SECTION 9.3(a) OR SECTION 9.4(a) SOLELY TO
THE EXTENT RELATED TO DATA SECURITY INCIDENTS INVOLVING PII), (b) SECTION 13(a)
OF EXHIBIT G OF THIS AGREEMENT (WHICH SHALL BE SUBJECT TO THE APPLICABLE
SPECIFIC LIMITATIONS OF LIABILITY IN SECTION 9.3(a) OR SECTION 9.4(a)), AND (c)
SECTION 13(b) OF EXHIBIT G (WHICH SHALL BE SUBJECT TO THE APPLICABLE SPECIFIC
LIMITATIONS OF LIABILITY IN SECTION 9.3(b) OR SECTION 9.4(b)), IN NO EVENT SHALL
THE CONSULTANT ENTITIES OR THE USCC ENTITIES, RESPECTIVELY, BE LIABLE TO THE
USCC ENTITIES OR THE CONSULTANT ENTITIES, RESPECTIVELY, FOR ANY REASON, WHETHER
IN CONTRACT OR IN TORT, FOR ANY DIRECT DAMAGES ARISING OUT OF OR BASED UPON THIS
AGREEMENT EXCEEDING IN THE AGGREGATE THE AMOUNTS SET FORTH IN ONE OF THE
FOLLOWING SUBSECTIONS (i) OR (ii), AS APPLICABLE:



(i)
DURING THE FIRST CONTRACT YEAR OF THIS AGREEMENT, THE FEES PAID BY THE USCC
ENTITIES TO THE CONSULTANT ENTITIES DURING THE [***] MONTHS PRECEDING THE DATE
UPON WHICH THE CLAIM FOR DAMAGES ACCRUED UNDER (A) THE APPLICABLE STATEMENT OF
WORK UNDER WHICH THE CLAIM FOR DAMAGES ACCRUED; AND (B) THE STATEMENT OF WORK
UNDER THE ORIGINAL MSA REPLACED BY THE STATEMENT OF WORK UNDER WHICH THE CLAIM
ACCRUED, OR



(ii)
DURING THE SECOND CONTRACT YEAR OF THIS AGREEMENT AND EACH SUBSEQUENT CONTRACT
YEAR OF THIS AGREEMENT, THE FEES PAID BY THE USCC ENTITIES TO THE CONSULTANT
ENTITIES DURING THE [***] MONTHS PRECEDING THE DATE UPON WHICH THE CLAIM FOR
DAMAGES ACCRUED, UNDER THE APPLICABLE STATEMENT OF WORK UNDER WHICH THE CLAIM
ACCRUED;



IN EACH CASE OF THE PRECEDING SUBSECTIONS (i) OR (ii), REGARDLESS OF THE FORM IN
WHICH ANY LEGAL OR EQUITABLE ACTION MAY BE BROUGHT. FOR THE AVOIDANCE OF DOUBT:
(i) ANY AMOUNTS PAID BY THE USCC ENTITIES TO SETTLE A CLAIM OR TO SATISFY A
JUDGEMENT RESULTING FROM A CLAIM BY THE CONSULTANT ENTITIES IN CONNECTION WITH A
GIVEN STATEMENT OF WORK UNDER THIS AGREEMENT SHALL REDUCE THE LIABILITY LIMIT
APPLICABLE TO SUCH STATEMENT OF WORK WITH RESPECT TO ANY DAMAGES FOR WHICH THE
USCC ENTITIES MAY BE LIABLE TO THE CONSULTANT ENTITIES AT ANYTIME DURING THE
[***]-MONTH PERIOD COMMENCING ON THE DATE THAT THE USCC ENTITIES PAID SUCH
AMOUNTS; AND (ii) ANY AMOUNTS PAID BY THE CONSULTANT ENTITIES TO SETTLE A CLAIM
OR TO SATISFY A JUDGEMENT RESULTING FROM A CLAIM BY THE USCC ENTITIES IN
CONNECTION WITH A GIVEN STATEMENT OF WORK UNDER THIS AGREEMENT SHALL REDUCE THE
LIABILITY LIMIT APPLICABLE TO SUCH STATEMENT OF WORK WITH RESPECT TO ANY DAMAGES
FOR WHICH THE CONSULTANT ENTITIES MAY BE LIABLE TO THE USCC ENTITIES AT ANYTIME
DURING THE [***]-MONTH PERIOD COMMENCING ON THE DATE THAT THE CONSULTANT
ENTITIES PAID SUCH AMOUNTS.
(b)
IF, DURING THE FIRST CONTRACT YEAR OF THIS AGREEMENT, A CLAIM ACCRUES UNDER
SECTION 9.1 OF THE ORIGINAL MSA, SUCH THAT THE [***] MONTH PERIOD FOR THE
PURPOSES OF SECTION 9.1 OF THE ORIGINAL MSA COVERS A PERIOD OF MONTHS UNDER A
SOW UNDER THE ORIGINAL MSA AND A PERIOD OF MONTHS UNDER A SOW UNDER THIS
AGREEMENT THAT REPLACED THE SOW UNDER THE ORIGINAL MSA, THE AMOUNT OF FEES PAID
IN BOTH PERIODS SHALL BE USED TO DETERMINE THE LIMIT OF LIABILITY UNDER SECTION
9.1 OF THE ORIGINAL MSA. THIS SECTION 9.1(b) SHALL BE DEEMED TO AMEND AND
SUPERSEDE SUCH SECTION 9.1 IN THE ORIGINAL MSA SOLELY IN THE CIRCUMSTANCE SET
FORTH IN THIS SECTION 9.1(b).



9.2
No Consequential Damages. EXCEPT IN CONNECTION WITH SECTIONS 4 AND 8 OF THIS
AGREEMENT AND SECTION 13(a) AND SECTION 13(b) OF EXHIBIT G OF THIS AGREEMENT, IN
NO EVENT SHALL EITHER PARTY, ITS AFFILIATES, OR THEIR RESPECTIVE DIRECTORS,
OFFICERS, AGENTS OR EMPLOYEES, BE LIABLE TO THE OTHER PARTY UNDER ANY THEORY OF
TORT, CONTRACT, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR
EXEMPLARY, PUNITIVE, INDIRECT, SPECIAL, LOST PROFITS, CONSEQUENTIAL OR SIMILAR
DAMAGES, EACH OF WHICH IS HEREBY EXCLUDED BY AGREEMENT OF THE PARTIES REGARDLESS
OF WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.





15

--------------------------------------------------------------------------------





9.3
Specific Limitations of Liability for Data Security Incidents Other Than with
Respect to DXP or another Hosted Solution. The following specific limitations of
liability with respect to data privacy and security shall apply to all Data
Security Incidents other than those to which Section 9.4 or Section 9.5 of this
Agreement, as applicable, applies:



(a)
IN NO EVENT SHALL THE CONSULTANT ENTITIES BE LIABLE TO THE USCC ENTITIES
(INCLUDING, FOR PURPOSES OF THIS SECTION 9.3(a), ANY OTHER PERSON OR ENTITY
CLAIMING BY, THROUGH OR ON BEHALF OF ANY OF THE USCC ENTITIES UNDER THIS
AGREEMENT BUT EXCLUDING ANY LIABILITY FOR CLAIMS BROUGHT DIRECTLY AGAINST THE
CONSULTANT ENTITIES ARISING OUT OF THE CONSULTANT ENTITIES’ OBLIGATIONS
INDEPENDENT OF THE USCC ENTITIES’ OBLIGATIONS) FOR ANY REASON, WHETHER IN
CONTRACT, IN TORT, OR OTHERWISE, FOR ANY DAMAGES ARISING OUT OF OR BASED UPON A
DATA SECURITY INCIDENT INVOLVING PII OR ANY OF THE CONSULTANT ENTITIES’
OBLIGATIONS UNDER EXHIBIT G OF THIS AGREEMENT APPLICABLE TO CATEGORY A OR
CATEGORY C FOR SERVICES RELATED TO TOPS, INVOLVING PII (WHETHER SUCH CLAIM IS
BROUGHT UNDER SECTION 13(a) OF EXHIBIT G OR ANY OTHER SECTION OF THIS AGREEMENT)
EXCEEDING IN THE AGGREGATE THE AMOUNTS SET FORTH IN ONE OF THE FOLLOWING
SUBSECTIONS (i) OR (ii), AS APPLICABLE:



(i)
DURING THE FIRST CONTRACT YEAR OF THIS AGREEMENT, [***] PERCENT ([***]%) OF THE
FEES PAID BY THE USCC ENTITIES TO THE CONSULTANT ENTITIES DURING THE [***]
MONTHS PRECEDING THE DATE UPON WHICH THE CLAIM ACCRUED (INCLUDING UNDER ANY AND
ALL STATEMENTS OF WORK UNDER THIS AGREEMENT AND THE ORIGINAL MSA, OR



(ii)
DURING THE SECOND CONTRACT YEAR OF THIS AGREEMENT AND EACH SUBSEQUENT CONTRACT
YEAR OF THIS AGREEMENT, [***] PERCENT ([***]%) OF THE FEES PAID BY THE USCC
ENTITIES TO THE CONSULTANT ENTITIES DURING THE [***] MONTHS PRECEDING THE DATE
UPON WHICH THE CLAIM ACCRUED (INCLUDING UNDER ANY AND ALL STATEMENTS OF WORK
UNDER THIS AGREEMENT);



IN EACH CASE OF THE PRECEDING SUBSECTIONS (i) OR (ii), REGARDLESS OF THE FORM IN
WHICH ANY LEGAL OR EQUITABLE ACTION MAY BE BROUGHT. FOR THE AVOIDANCE OF DOUBT,
ANY DAMAGES PAID BY THE CONSULTANT ENTITIES TO THE USCC ENTITIES (INCLUDING, FOR
PURPOSES OF THIS SECTION 9.3(a), ANY OTHER PERSON OR ENTITY CLAIMING BY, THROUGH
OR ON BEHALF OF ANY OF THE USCC ENTITIES UNDER THIS AGREEMENT BUT EXCLUDING ANY
LIABILITY FOR CLAIMS BROUGHT DIRECTLY AGAINST THE CONSULTANT ENTITIES ARISING
OUT OF THE CONSULTANT ENTITIES’ OBLIGATIONS INDEPENDENT OF THE USCC ENTITIES’
OBLIGATIONS) (THE “SECTION 9.3(a) PAID AMOUNTS”) SHALL REDUCE THE LIABILITY
LIMIT UNDER THIS SECTION 9.3(a) WITH RESPECT TO ANY AMOUNTS FOR WHICH THE
CONSULTANT ENTITIES MAY BE LIABLE FOR DAMAGES ARISING OUT OF OR BASED UPON A
DATA SECURITY INCIDENT INVOLVING PII OR ANY OF THE CONSULTANT ENTITIES’
OBLIGATIONS UNDER EXHIBIT G OF THIS AGREEMENT INVOLVING PII (WHETHER SUCH CLAIM
IS BROUGHT UNDER SECTION 13(a) OF EXHIBIT G OR ANY OTHER SECTION OF THIS
AGREEMENT) DURING THE [***]-MONTH PERIOD COMMENCING ON THE DATE THAT THE
CONSULTANT ENTITIES PAID THE SECTION 9.3(a) PAID AMOUNTS.
(b)
SOLELY WITH RESPECT TO THE CONSULTANT ENTITIES’ LIABILITY TO THE USCC ENTITIES
PURSUANT TO SECTION 13(b) OF EXHIBIT G OF THIS AGREEMENT, IN NO EVENT SHALL THE
CONSULTANT ENTITIES BE LIABLE TO THE USCC ENTITIES FOR ANY DAMAGES ARISING OUT
OF OR BASED UPON CONSULTANT’S OBLIGATIONS UNDER SECTION 13(b) OF EXHIBIT G
EXCEEDING IN THE AGGREGATE AMOUNTS SET FORTH IN ONE OF THE FOLLOWING SUBSECTIONS
(i) OR (ii), AS APPLICABLE:



(i)
DURING THE FIRST CONTRACT YEAR OF THIS AGREEMENT, [***] PERCENT ([***]%) OF THE
FEES PAID BY THE USCC ENTITIES TO THE CONSULTANT ENTITIES DURING THE [***]
MONTHS PRECEDING THE DATE UPON WHICH THE RELATED CLAIM ACCRUED (INCLUDING UNDER
ANY AND ALL STATEMENTS OF WORK UNDER THIS AGREEMENT AND THE ORIGINAL MSA), OR



(ii)
DURING THE SECOND CONTRACT YEAR OF THIS AGREEMENT AND EACH SUBSEQUENT CONTRACT
YEAR, [***] PERCENT ([***]%) OF THE FEES PAID BY THE USCC ENTITIES TO THE
CONSULTANT ENTITIES DURING THE [***] MONTHS PRECEDING THE DATE UPON WHICH THE
RELATED CLAIM ACCRUED (INCLUDING UNDER ANY AND ALL STATEMENTS OF WORK UNDER THIS
AGREEMENT).



FOR THE AVOIDANCE OF DOUBT, ANY DAMAGES PAID BY THE CONSULTANT ENTITIES UNDER
SECTION 13(b) OF EXHIBIT G (THE “SECTION 13(b) PAID AMOUNTS”) SHALL REDUCE THE
LIABILITY LIMIT UNDER THIS SECTION 9.3(b) WITH RESPECT TO ANY AMOUNTS FOR WHICH
THE CONSULTANT ENTITIES MAY BE LIABLE UNDER SECTION 13(b) DURING THE [***]-MONTH
PERIOD COMMENCING ON THE DATE THAT THE CONSULTANT ENTITIES PAID THE SECTION
13(b) PAID AMOUNTS.


16

--------------------------------------------------------------------------------





(c)
IF, DURING THE FIRST CONTRACT YEAR OF THIS AGREEMENT, A CLAIM ACCRUES WITH
RESPECT TO TOPS OR SERVICES RELATED TO TOPS UNDER SECTION 9.3(a) OR SECTION
9.3(b) OF THE ORIGINAL MSA, SUCH THAT THE [***] MONTH PERIOD FOR THE PURPOSES OF
SECTION 9.3 OF THE ORIGINAL MSA COVERS A PERIOD OF MONTHS UNDER THE ORIGINAL MSA
AND A PERIOD OF MONTHS UNDER THIS AGREEMENT, THE AMOUNT OF FEES PAID IN BOTH
PERIODS UNDER ANY AND ALL STATEMENTS OF WORK UNDER THE ORIGINAL MSA AND THIS
AGREEMENT SHALL BE USED TO DETERMINE THE LIMIT OF LIABILITY UNDER SECTION 9.3(a)
OR 9.3(b) OF THE ORIGINAL MSA, AS APPLICABLE. THIS SECTION 9.3(c) SHALL BE
DEEMED TO AMEND AND SUPERSEDE SUCH SECTIONS 9.3(a) AND 9.3(b) IN THE ORIGINAL
MSA SOLELY IN THE CIRCUMSTANCE SET FORTH IN THIS SECTION 9.3(c).

9.4
Specific Limitations of Liability for Data Security Incidents with Respect to
DXP. The following specific limitations of liability with respect to data
privacy and security shall apply to Data Security Incidents in connection with
Category [***] and Category [***] Services related to DXP, as those categories
are defined in Section 15(d)(i)(E) of Exhibit G of this Agreement:

(a)
IN NO EVENT SHALL THE CONSULTANT ENTITIES BE LIABLE TO THE USCC ENTITIES
(INCLUDING, FOR PURPOSES OF THIS SECTION 9.4(a), ANY OTHER PERSON OR ENTITY
CLAIMING BY, THROUGH OR ON BEHALF OF ANY OF THE USCC ENTITIES INVOLVING CATEGORY
B OR CATEGORY C SERVICES RELATED TO DXP BUT EXCLUDING ANY LIABILITY FOR CLAIMS
BROUGHT DIRECTLY AGAINST THE CONSULTANT ENTITIES ARISING OUT OF THE CONSULTANT
ENTITIES’ OBLIGATIONS INDEPENDENT OF THE USCC ENTITIES’ OBLIGATIONS) FOR ANY
REASON, WHETHER IN CONTRACT, IN TORT, OR OTHERWISE, FOR ANY DAMAGES ARISING OUT
OF OR BASED UPON A DATA SECURITY INCIDENT INVOLVING PII OR ANY OF THE CONSULTANT
ENTITIES’ OBLIGATIONS UNDER EXHIBIT G OF THIS AGREEMENT INVOLVING CATEGORY [***]
OR CATEGORY [***] SERVICES RELATED TO DXP INVOLVING PII (WHETHER SUCH CLAIM IS
BROUGHT UNDER SECTION 13(a) OF EXHIBIT G OR ANY OTHER SECTION OF THIS AGREEMENT)
EXCEEDING IN THE AGGREGATE THE APPLICABLE SECTION 9.4(a) DATA BREACH CAP,
REGARDLESS OF THE FORM IN WHICH ANY LEGAL OR EQUITABLE ACTION MAY BE BROUGHT.

AS USED HEREIN, THE “APPLICABLE SECTION 9.4(a) DATA BREACH CAP” MEANS:
1.
IF A DATA SECURITY INCIDENT INVOLVES PII WHERE, (X) AT THE TIME OF THE DATA
SECURITY INCIDENT, SUCH PII WAS ENCRYPTED IN ACCORDANCE WITH THE APPLICABLE
ENCRYPTION STANDARDS SET FORTH IN SECTION 15(d) OF EXHIBIT G OF THIS AGREEMENT
AND (Y) AN ENCRYPTION KEY FORENSIC ANALYSIS DETERMINES THAT THE ENCRYPTION KEY
FOR SUCH PII HAS NOT BEEN COMPROMISED AND CONFIRMS THAT IT CAN NO LONGER BE
COMPROMISED, THE GREATER OF:



i.
[***] DOLLARS ($[***]), OR



ii.
[***] PERCENT ([***]%) OF THE TOTAL MONTHLY DXP HOSTING AND OPERATIONS SERVICES
FEES (AS DEFINED IN MSSOW1) PAID OR PAYABLE BY THE USCC ENTITIES TO THE
CONSULTANT ENTITIES UNDER SECTION 13 OF MSSOW1 DURING THE [***] MONTHS PRECEDING
THE DATE UPON WHICH THE CLAIM ACCRUED.



2.
IF A DATA SECURITY INCIDENT INVOLVES PII WHERE, (X) AT THE TIME OF THE DATA
SECURITY INCIDENT, SUCH PII WAS NOT ENCRYPTED IN ACCORDANCE WITH THE APPLICABLE
ENCRYPTION STANDARD SET FORTH IN SECTION 15(d) OF EXHIBIT G OF THIS AGREEMENT OR
(Y) SUCH PII WAS ENCRYPTED AND AN ENCRYPTION KEY FORENSIC ANALYSIS DETERMINES
THAT THE ENCRYPTION KEY FOR SUCH PII HAS BEEN COMPROMISED, THE GREATER OF:



i.
[***] DOLLARS ($[***]), OR



ii.
[***] PERCENT ([***]%) OF THE TOTAL FEES PAID OR PAYABLE BY THE USCC ENTITIES TO
THE CONSULTANT ENTITIES WITH RESPECT TO ALL SERVICES RELATED TO DXP UNDER THE
DEV SOW, MSSOW1, AND MSSOW2, AND ALL OTHER STATEMENTS OF WORK INVOLVING DXP, IF
ANY, DURING THE [***] MONTHS PRECEDING THE DATE UPON WHICH THE CLAIM ACCRUED.



AS USED IN THIS SECTION 9.4(a) AND THE FOLLOWING SECTION 9.4(b), AN “ENCRYPTION
KEY FORENSIC ANALYSIS” MEANS A FORENSIC ANALYSIS FOR THE LIMITED PURPOSE OF
DETERMINING WHETHER OR NOT THE ENCRYPTION KEY FOR THE APPLICABLE PII HAS BEEN
COMPROMISED AND, IF IT HAS NOT BEEN COMPROMISED, WHETHER SUCH KEY CAN NO LONGER
BE COMPROMISED (E.G., THE KEY HAS BEEN DESTROYED OR REPLACED). SUCH FORENSIC
ANALYSIS SHALL BE COMPLETED BY CROWDSTRIKE (OR ITS SUCCESSOR) OR ANOTHER OUTSIDE
PROFESSIONAL SELECTED BY USCC WITH CONSULTANT’S CONSENT, WHICH CONSENT WILL NOT
BE UNREASONABLY WITHHELD OR DELAYED, AND THE PARTIES WILL SHARE EQUALLY THE FEES
FOR SUCH FORENSIC ANALYSIS.




17

--------------------------------------------------------------------------------





FOR THE AVOIDANCE OF DOUBT, ANY DAMAGES PAID BY THE CONSULTANT ENTITIES TO THE
USCC ENTITIES (INCLUDING, FOR PURPOSES OF THIS SECTION 9.4(a), ANY OTHER PERSON
OR ENTITY CLAIMING BY, THROUGH OR ON BEHALF OF ANY OF THE USCC ENTITIES) WITH
RESPECT TO ALL SERVICES RELATED TO THE DXP UNDER THE DEV SOW, MSSOW1, AND
MSSOW2, AND ALL OTHER STATEMENTS OF WORK INVOLVING THE DXP, IF ANY, BUT
EXCLUDING ANY LIABILITY FOR CLAIMS BROUGHT DIRECTLY AGAINST THE CONSULTANT
ENTITIES ARISING OUT OF THE CONSULTANT ENTITIES’ OBLIGATIONS INDEPENDENT OF THE
USCC ENTITIES) (THE “SECTION 9.4(a) PAID AMOUNTS”) SHALL REDUCE THE LIABILITY
LIMIT UNDER THIS SECTION 9.4(a) WITH RESPECT TO ANY AMOUNTS FOR WHICH THE
CONSULTANT ENTITIES MAY BE LIABLE FOR DAMAGES ARISING OUT OF OR BASED UPON SUCH
DATA SECURITY INCIDENT INVOLVING PII OR THE CONSULTANT ENTITIES’ OBLIGATIONS
UNDER EXHIBIT G OF THIS AGREEMENT INVOLVING PII (WHETHER SUCH CLAIM IS BROUGHT
UNDER SECTION 13(a) OF EXHIBIT G OR ANY OTHER SECTION OF THIS AGREEMENT) DURING
THE [***]-MONTH PERIOD COMMENCING ON THE DATE THAT THE CONSULTANT ENTITIES PAID
THE SECTION 9.4(a) PAID AMOUNTS.


(b)
SOLELY WITH RESPECT TO THE CONSULTANT ENTITIES’ LIABILITY TO THE USCC ENTITIES
PURSUANT TO SECTION 13(b) OF EXHIBIT G OF THIS AGREEMENT, IN NO EVENT SHALL THE
CONSULTANT ENTITIES BE LIABLE TO THE USCC ENTITIES FOR ANY DAMAGES ARISING OUT
OF OR BASED UPON CONSULTANT’S OBLIGATIONS UNDER SECTION 13(b) OF EXHIBIT G
EXCEEDING IN THE AGGREGATE THE APPLICABLE SECTION 9.4(b) DATA BREACH CAP,
REGARDLESS OF THE FORM IN WHICH ANY LEGAL OR EQUITABLE ACTION MAY BE BROUGHT.



AS USED HEREIN, THE “APPLICABLE SECTION 9.4(b) DATA BREACH CAP” MEANS:
1.
IF A DATA SECURITY INCIDENT INVOLVES PII WHERE, (X) AT THE TIME OF THE DATA
SECURITY INCIDENT, SUCH PII WAS ENCRYPTED IN ACCORDANCE WITH THE APPLICABLE
ENCRYPTION STANDARD SET FORTH IN SECTION 15(d) OF EXHIBIT G OF THIS AGREEMENT
AND (Y) AN ENCRYPTION KEY FORENSIC ANALYSIS DETERMINES THAT THE ENCRYPTION KEY
FOR SUCH PII HAS NOT BEEN COMPROMISED AND CONFIRMS THAT IT CAN NO LONGER BE
COMPROMISED, THE GREATER OF:



i.
[***] DOLLARS ($[***]), OR



ii.
[***] PERCENT ([***]%) OF THE TOTAL MONTHLY WE HOSTING AND OPERATIONS SERVICES
FEES (AS DEFINED IN SECTION 13 OF MSSOW1) PAID OR PAYABLE BY THE USCC ENTITIES
TO THE CONSULTANT ENTITIES UNDER SECTION 13 OF MSSOW1, DURING THE [***] MONTHS
PRECEDING THE DATE UPON WHICH THE CLAIM ACCRUED.



2.
IF A DATA SECURITY INCIDENT INVOLVES PII WHERE, (X) AT THE TIME OF THE DATA
SECURITY INCIDENT, SUCH PII WAS NOT ENCRYPTED IN ACCORDANCE WITH THE APPLICABLE
ENCRYPTION STANDARD SET FORTH IN SECTION 15(d) OF EXHIBIT G OF THIS AGREEMENT OR
(Y) SUCH PII WAS ENCRYPTED AND AN ENCRYPTION KEY FORENSIC ANALYSIS DETERMINES
THAT THE ENCRYPTION KEY FOR SUCH PII HAS BEEN COMPROMISED, THE AMOUNTS SET FORTH
IN ONE OF THE FOLLOWING SUBSECTIONS (i) OR (ii), AS APPLICABLE:



i.
DURING THE FIRST CONTRACT YEAR OF THIS AGREEMENT, [***] PERCENT ([***]%) OF THE
FEES PAID BY THE USCC ENTITIES TO THE CONSULTANT ENTITIES DURING THE [***]
MONTHS PRECEDING THE DATE UPON WHICH THE CLAIM ACCRUED (INCLUDING UNDER ANY AND
ALL STATEMENTS OF WORK) UNDER THE ORIGINAL MSA AND THIS AGREEMENT, OR



ii.
DURING THE SECOND CONTRACT YEAR OF THIS AGREEMENT AND EACH SUBSEQUENT CONTRACT
YEAR OF THIS AGREEMENT, [***] PERCENT ([***]%) OF THE FEES PAID BY THE USCC
ENTITIES TO THE CONSULTANT ENTITIES DURING THE [***] MONTHS PRECEDING THE DATE
UPON WHICH THE CLAIM ACCRUED (INCLUDING UNDER ANY AND ALL STATEMENTS OF WORK)
UNDER THIS AGREEMENT.



FOR THE AVOIDANCE OF DOUBT, ANY DAMAGES PAID BY THE CONSULTANT ENTITIES UNDER
SECTION 13(b) OF EXHIBIT G OF THIS AGREEMENT (THE “SECTION 13(b) PAID AMOUNTS”)
SHALL REDUCE THE LIMIT OF LIABILITY UNDER THIS SECTION 9.4(b) WITH RESPECT TO
ANY AMOUNTS FOR WHICH THE CONSULTANT ENTITIES MAY BE LIABLE UNDER SECTION 13(b)
OF EXHIBIT G DURING THE [***] MONTH PERIOD COMMENCING ON THE DATE THAT THE
CONSULTANT ENTITIES PAID THE SECTION 13(b) PAID AMOUNTS.


18

--------------------------------------------------------------------------------





(c)
IF DURING THE FIRST CONTRACT YEAR OF THIS AGREEMENT, A CLAIM ACCRUES WITH
RESPECT DXP OR FOR SERVICES RELATED TO DXP UNDER SECTION 9.3(b)(2) OF THE
ORIGINAL MSA (AS AMENDED FOR THE PURPOSES OF THE DXP PURSUANT TO THE WE SOW, THE
ORIGINAL MSSOW1, AS AMENDED PURSUANT TO THE SIXTH AMENDMENT THERETO, AND MSSOW2,
AS AMENDED PURSUANT TO THE FIRST AMENDMENT THERETO) SUCH THAT THE [***] MONTH
PERIOD FOR THE PURPOSES OF SUCH SECTION 9.3(b)(2) COVERS A PERIOD OF MONTHS
UNDER THE ORIGINAL MSA AND A PERIOD OF MONTHS UNDER THIS AGREEMENT, THE AMOUNT
OF FEES PAID IN BOTH PERIODS UNDER ANY AND ALL STATEMENTS OF WORK UNDER THE
ORIGINAL MSA AND THIS AGREEMENT SHALL BE USED TO DETERMINE THE LIMIT OF
LIABILITY UNDER SUCH SECTION 9.3(b)(2) OF THE ORIGINAL MSA. THIS SECTION 9.4(c)
SHALL BE DEEMED TO AMEND AND SUPERSEDE SUCH SECTION 9.3(b)(2) IN THE ORIGINAL
MSA SOLELY IN THE CIRCUMSTANCE SET FORTH IN THIS SECTION 9.4(c).



9.5
Specific Limitations of Liability with Respect to Data Security Incidents
Applicable to Hosted Solutions other than DXP. The Services with respect to a
Hosted Solution other than DXP that may be provided by Consultant Entities to
USCC Entities in the future pursuant to one or more Statements of Work that may
be entered into by the parties may include, without limitation, development
services, managed services or testing services of the type or scope provided by
Consultant for DXP under the Dev SOW, MSSOW1 or MSSOW2. The parties will
negotiate in good faith the limitations of liability with respect to such
Services based upon the framework set forth in Section 9.4, provided the
specific dollar amounts, fee percentage amounts and fees to which those
percentage amounts apply may vary depending on the nature and amount of data
that may be Processed by Consultant under the applicable SOW, the risks under
applicable law associated with a Data Security Incident involving such data, and
other factors applicable to those Services.

10.
DATA PRIVACY AND SECURITY.



Exhibit G to this Agreement sets forth detailed terms and conditions related to
the parties’ rights and obligations with respect to data privacy and security
under this Agreement and, for the avoidance of doubt, all SOWs under this
Agreement.




11.
GENERAL.



11.1
Assignment. Neither party shall have the right to assign or transfer its rights
or obligations pursuant to this Agreement without the prior written consent of
the other party, except that either party may assign or transfer this Agreement:
(a) to a successor as a result of a merger, consolidation, acquisition,
reorganization or sale of all or substantially all of such party’s assets; or
(b) to an Affiliate. No such assignment or transfer shall have the effect of
increasing the obligations of either party under this Agreement. The terms and
conditions of this Agreement will inure to the benefit of, and shall be binding
upon, each party’s successors and permitted assigns. In addition, Consultant’s
Affiliates will be entitled to enter into Statements of Work hereunder to
provide Services to USCC, in which event references in this Agreement to
Consultant will be deemed to refer to Consultant and the applicable Consultant’s
Affiliate, jointly and severally. For avoidance of doubt, such joint and several
liability does not and shall not be interpreted as doubling Consultant’s
obligations and potential liability hereunder (e.g., the limitation of liability
specified in Section 9.1 shall be interpreted as applying to Consultant and
Consultant’s Affiliate as if they were one entity).



11.2
Relationship. The relationship between the parties to this Agreement is and
shall be that of independent contractors. It is expressly agreed that nothing in
this Agreement shall be construed to create or imply a partnership, joint
venture, agency relationship or contract of employment. Neither party shall have
the authority to make any statement, representation nor commitment of any kind,
or to take any action that shall be binding on the other party except as
authorized in writing by the party to be bound. Personnel supplied by Consultant
hereunder are not USCC’s employees or agents, and Consultant assumes full
responsibility for their acts. Consultant shall be solely responsible for the
payment of compensation to Consultant’s employees assigned to perform the
Services, and such employees shall be informed that they are not entitled to the
provision of any USCC employee benefits. USCC shall not be responsible for
payment of worker’s compensation, disability benefits, or unemployment insurance
or for withholding or paying employment related taxes for any Consultant
employee, but such responsibility shall be solely that of Consultant. If any
federal, state or local government agency, any court or any other applicable
entity determines that the personnel provided by Consultant, or any permitted
subcontractor or assignee of Consultant hereunder, are employees of USCC for any
purpose, Consultant shall indemnify and hold USCC harmless from all liabilities,
costs and expenses (including, without limitation, attorneys’ fees) associated
with such determination. Notwithstanding any other provision of this Agreement,
any permitted subcontractor or assignee of Consultant shall provide to USCC the
assurances and indemnities required to be provided to USCC by Consultant
pursuant to this Section.





19

--------------------------------------------------------------------------------





11.3
Consultant Affiliates and Subcontractors. Except for use of Consultant’s
Affiliates and the Approved Subcontractors identified in Exhibit K, Consultant
may not use third party subcontractors to perform the Services or Process USCC
Confidential Information without USCC’s prior written consent. If Consultant
uses an Affiliate or an Approved Subcontractor, or if USCC consents to
Consultant’s use of third party subcontractors: (a) Consultant shall remain
responsible for (i) the performance of the Services, (ii) all of Consultant’s
obligations hereunder, and (iii) all liabilities incurred by an Affiliate, and
Approved Subcontractor or a third party subcontractor pursuant to such
performance or Processing; (b) Consultant shall not disclose USCC Confidential
Information to an Approved Subcontractor or any third party subcontractor unless
(i) such disclosure or group of disclosures was previously consented to in
writing by USCC, which consent shall be deemed to be granted with USCC’s
approval of such third party subcontractor (ii) such disclosure is necessary in
order for Consultant to carry out its obligations or exercise its rights under
and in accordance with this Agreement, and (iii) such third party is bound by
the same or equally strict provisions and obligations as set forth in this
Agreement. Consultant shall notify USCC of the identity of any authorized
subcontractor personnel that will be performing the Services at a USCC facility
and that are not employees of Consultant’s Affiliates (e.g., Amdocs companies).



11.4
Force Majeure. The obligations hereunder of each party shall be suspended while
and to the extent that such party is prevented from complying herewith in whole
or in part by any event beyond the reasonable control of such, which for
purposes of this Agreement shall include, without limitation, acts of God,
earthquakes, unavoidable accidents, laws, rules, regulations or orders of
government authorities, acts of war (declared or not), terrorism, hostilities,
blockades, civil disturbances, embargoes, strikes or any other similar event or
cause. If any event described in the preceding sentence should result in the
suspension of either party’s performance of its obligations hereunder, such
party shall give written notice of such suspension to the other party,
specifying in reasonable detail the nature of the event causing such suspension.
USCC shall not be required to make any payments to Consultant while Consultant’s
performance is suspended due to a force majeure. Either party may terminate any
applicable Statement of Work immediately upon notice to the other party if such
other party’s performance under such Statement of Work has been suspended due to
a force majeure for a period of 30 days or longer, and if such notice is given
while the force majeure is continuing.



11.5
Entire Agreement; Binding Effect; Amendment; Order of Precedence. This Agreement
(together with the Exhibits, Schedules and SOW(s) hereto) constitutes the entire
agreement between Consultant and USCC regarding the subject matter hereof. All
prior or contemporaneous agreements, proposals, understandings and
communications between Consultant and USCC regarding the subject matter hereof,
whether oral or written, are superseded by and merged into this Agreement.
Neither this Agreement nor any SOW hereto may be modified or amended except by a
written instrument executed by both Consultant and USCC. In the event of any
inconsistency between the terms of this Agreement and any Statements of Work
issued under this Agreement, the terms and conditions of the Statement of Work
shall govern and control.



11.6
Severability. If any one or more of the provisions contained in this Agreement
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, the remaining provisions of this Agreement shall be enforceable to the
maximum extent possible.



11.7
Notices. All notices, consents and other communications hereunder shall be
provided in writing and shall be delivered personally, by registered or
certified airmail letter (return receipt requested), by courier or international
overnight delivery service, to the parties at the addresses below set forth (or
such other address as may have been furnished by or on behalf of such party by
like notice). Communications sent by registered or certified airmail letter
shall be deemed effectively served upon receipt. Communications sent by courier
shall be deemed effectively served upon receipt. For clarification, courtesy
copies of any notice, consent or communication may be sent via email but any
such email shall not constitute compliance with this Section.



20

--------------------------------------------------------------------------------





USCC
USCC Services, LLC
Attention:  Kevin Lowell, Sr. VP Information Technology
8410 West Bryn Mawr
Chicago, IL 60631
E-mail: Kevin.Lowell@uscellular.com


with copies to:


USCC Services, LLC
Attention: Legal and Regulatory Affairs
8410 West Bryn Mawr
Chicago, IL 60631
E-mail: legaldept@uscellular.com


and


Sidley Austin LLP
One South Dearborn Street
Chicago, IL 60603
Attention: Stephen P. Fitzell, Esq.
E-mail: sfitzell@sidley.com
Consultant
Amdocs
Attention:  Amir Kaiser - General Manager, Amdocs Global Business North America
First Floor, Block S
East Point Business Park, Dublin 3, Ireland
E-mail: Amir.Kaiser@amdocs.com


with copies to:


Amdocs
Attention: Doron Gefen - Customer Business Executive)
1390 Timberlake Manor Parkway
Chesterfield, MO 63017-6041
E-mail: Doron.Gefen@amdocs.com


and


Amdocs
Deputy General Counsel
Harborside Financial Center, Plaza #5
Suite 2700, Jersey City, NJ 07311
E-mail: nacontractsadminis@amdocs.com



When Consultant is providing notice to USCC of a Data Security Incident (whether
actual or reasonably suspected) as required in this Agreement, Consultant shall
provide such notice as soon as reasonably possible to the Incident Management
Hotline at (877) 877-9768 with written notification sent to the following
address in addition to the other USCC addresses set forth above in this Section:


USCC Services, LLC
8410 West Bryn Mawr Ave.
Suite 700
Chicago, IL 60631
Attention: Director of Privacy
E-mail: DataPrivacy&Protection@uscellular.com
With a copy to: Barbara.Kern@uscellular.com


11.8
Waiver. No waiver by either party of a breach of any term, provision or
condition of this Agreement by the other party shall constitute a waiver of any
succeeding breach of the same or any other provision hereof. No such waiver
shall be valid unless executed in writing by the party making the waiver.



11.9
Electronic Documents. USCC may convert this Agreement to electronic format and
retain this Agreement solely in an electronic format. USCC may provide this
Agreement in electronic form or may provide a reproduction of this Agreement
from its electronic copy in the event of any dispute regarding the rights and
obligations of the parties under this Agreement. Any such document in electronic
format or any document reproduced from an electronic format shall not be denied
legal effect, validity, or enforceability and shall meet any requirement to
provide an original or hard copy.



11.10
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one
instrument.



11.11
Headings. The section and subsection headings used in this Agreement are
intended for reference purposes only and shall not affect the interpretation or
construction of any provision of this Agreement.



11.12
Construction. Each party acknowledges that this Agreement was drafted jointly by
the parties, and it shall be construed neither against nor in favor of either
party. The term “including” or “include”, as used in this Agreement, shall mean
“including, but not limited to”.



11.13
Third-Party Beneficiaries. Nothing contained in this Agreement is intended to
confer nor shall confer upon any person (other than the parties hereto and their
permitted assigns) any rights, benefits or remedies of any kind or character
whatsoever, and no such person shall be deemed a third-party beneficiary under
or by reason of this Agreement.



11.14
Accrued Rights. The termination or expiration of this Agreement shall not affect
or prejudice either party’s accrued rights hereunder.





21

--------------------------------------------------------------------------------





11.15
Governing Law, Venue, Language and Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of new york,
without regard to principles of conflicts of law. The United Nations Convention
on Contracts for the International Sale of Goods shall not apply to this
Agreement. The governing language for this Agreement shall be English, and no
concurrent or subsequent translation of this Agreement into any language shall
modify any term of this Agreement. VENUE FOR ANY LEGAL ACTION (OTHER THAN
ARBITRATION) ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE EXCLUSIVELY
THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK. THE PARTIES HEREBY
CONSENT TO THE JURISDICTION OF SUCH COURTS. EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.



11.16
Solicitation of Employees.



(a)
During the one-year period following a Consultant employee’s provision of any
Services hereunder, USCC shall not knowingly hire or otherwise employ such
Consultant employee.



(b)
During the one-year period following a USCC employee’s participation in
connection with this Agreement including the receipt of any Services or
Deliverables, Consultant shall not knowingly hire or otherwise employ such USCC
employee.



(c)
For purposes of this Section, independent contractors of a party are considered
employees of such party.



(d)
Notwithstanding the foregoing, each party may hire any personnel of Consultant
who has responded to publicity for a position that has been publicized through
local or national newspapers, Internet postings, radio or television
advertising, job fairs, notices to colleges or technical schools, or placement
professionals.

11.17
Dispute Resolution.



(a)
The parties will use their best efforts to resolve any controversy or claim
arising out of or relating to this Agreement through good faith negotiations in
accordance with the following escalation procedures and time limits.



i.
If the parties’ Project Managers are unable to resolve any such controversy or
claim within ten days after written notice thereof, then the parties’ Agreement
Managers shall have ten days to attempt to resolve such controversy or claim.



ii.
If the parties’ Agreement Managers are unable to resolve any such controversy or
claim within ten days, then USCC’s Vice President, Information Technology
Delivery, and Consultant’s Division President shall have twenty days to attempt
to resolve such controversy or claim.



The parties shall not make any claims for remedies based on an alleged breach of
a party’s obligations, assert any right to terminate, provide notice of
termination, or commence any other dispute resolution process, without first
endeavoring to resolve the matter through the foregoing escalation procedure.
(b)
Subject to Section 11.17(c), any dispute arising from this Agreement shall be
submitted to arbitration in New York, New York, conducted in accordance with the
commercial arbitration rules of the American Arbitration Association by three
arbitrators with at least ten years of experience in technology law, to be
chosen in accordance with said rules. The arbitrators, applying New York law,
without reference to its rules regarding choice of law, shall have the authority
to grant any remedy that a court hearing the same case would have the authority
to grant, provided, however, the arbitrators will have no authority to award
damages excluded by this Agreement, damages in excess of the limitations
contained in this Agreement, or injunctive relief. The award or decision
rendered by the arbitrators will be final and binding on the parties and any
judgment may be entered thereon in any court having jurisdiction. The cost of
the arbitration is to be shared equally by the parties, although each party
shall be responsible for its own attorneys’ fees and expenses.



(c)
The parties acknowledge that Sections 2.6, 4 and 10 are essential for the
protection of the parties and that any breach or threatened breach of such
sections may cause immediate and irreparable damage to the nonbreaching party,
for which monetary relief would be inadequate or impossible to ascertain.
Accordingly, notwithstanding Sections 11.17(a) and 11.17(b), the parties agree
that upon the existence of any breach or threatened breach thereof, the
nonbreaching party shall be entitled to seek injunctive relief restraining the
breaching party from committing such breach or threatened breach. In addition,
the nonbreaching party shall be entitled to any other remedies that may be
available to it, at law or in equity. Nothing in this Agreement will prevent
either party from resorting to judicial proceedings if interim or provisional
relief from a court is necessary either to prevent material prejudice to one
party or to third parties.





22

--------------------------------------------------------------------------------





11.18
Press Releases. Neither party shall issue any press release concerning this
Agreement without the other’s consent. Neither party may use the name, trade
name, trademark, logo, acronym or other designation of the other in connection
with any press release, advertising, marketing materials, publicity materials or
otherwise without the prior written consent of the other party. Notwithstanding
the foregoing, Consultant may disclose the identity of USCC as a customer of
Consultant, provided that nothing in such disclosure shall imply any approval or
endorsement by USCC of any of Consultant’s products or services or the
performance of such services by Consultant, its Affiliates, or its
subcontractors.



12.
PURCHASE ORDERS



From time to time, USCC may elect to issue a Purchase Order (a “PO”) for
Services or Deliverables to be provided by Consultant. Any such PO shall include
a PO number and the other elements outlined in Exhibit I of this Agreement and
shall be delivered electronically to Consultant’s responsible Commercial
Director or Client Business Executive. If the value of any such PO is greater
than $250,000, it shall be supported by either a SOW entered into under this
Agreement or by other written agreement executed by both parties (otherwise it
shall not be deemed a valid PO even if accepted by Consultant). Consultant may
choose to accept or reject the PO by providing written notice to USCC within ten
days following issuance, which notice may be provided via email by Consultant’s
responsible Commercial Director or Client Business Executive to the PO
requestor. If a PO is not accepted by Consultant in writing within such ten day
period, it will be deemed rejected.


Any such PO, including the Services and Deliverables thereunder, shall be
governed by the terms of this Agreement. Any pre-printed terms on a PO or other
terms in a Purchase Order that conflict with or purport to override the terms of
this Agreement, the applicable supporting SOW or other applicable supporting
written agreement, shall be of no force or effect.
Consultant will use the PO number on all related correspondence and in
connection with all related deliveries.


Remainder of page left blank intentionally




23

--------------------------------------------------------------------------------







IN WITNESS WHEREOF the parties hereto, by their duly authorized representatives,
have executed this Agreement as of the date first set forth above.
USCC SERVICES, LLC
 
AMDOCS TETHYS LIMITED
 
 
 
 
 
By:
/s/ Catherine Shackleford
 
By:
/s/ Dushyant Ruchwani
 
 
 
 
 
Name:
Catherine Shackleford
 
Name:
Dushyant Ruchwani
 
 
 
 
 
Title:
VP Supply Chain
 
Title:
Director





24

--------------------------------------------------------------------------------







The below is a list that briefly describes the omitted exhibits from the Master
Services Agreement. These exhibits have been redacted in their entirety and
omitted from this filing pursuant to Item 601(a)(5) of Regulation S-K. All
capitalized terms in this index shall have the same meaning ascribed to them as
in the Master Services Agreement and/or their respective exhibit.




Index of Exhibits
Exhibit A
Statement of Work - Form of agreement detailing the scope, term, deliverables,
objectives, etc. for the services to be provided by Amdocs under the Master
Services Agreement.
Exhibit B
USCC Supplier Code of Business - Contains guidelines which govern the conduct of
Amdocs and its personnel performing services on USCC’s premises.
Exhibit C1
Nondisclosure and Confidentiality Agreement Between Amdocs and USCC’s
Consultants - Agreement in which USCC’s consultants agree to hold strictly
confidential Amdocs’ Proprietary Information (as defined in the Agreement).
Exhibit C2
Mutual Nondisclosure and Confidentiality Agreement Between Amdocs and USCC’s
Consultants - Agreement in which both parties agree to hold strictly
confidential Amdocs’ Proprietary Information and the Consultant’s Proprietary
Information (as defined in the Agreement).
Exhibit D
Staff Support Services - Agreement detailing terms for one method for Amdocs’
personnel to provide certain services pursuant to a Work Authorization or a
Statement of Work.
Exhibit E
Expense Reimbursement Terms - Provisions for USCC’s reimbursement of Amdocs’
reasonable travel and living expenses.
Exhibit F
Consultant Competitors - Contains a list third parties considered to be
competitors of Amdocs.
Exhibit G
Data Privacy and Security - Contains the data privacy and security terms Amdocs
is expected to adhere to while performing services.
Exhibit H
Deliverables Categories - Contains a table which describes how all tangible
Deliverables under a Statement of Work will be categorized.
Exhibit I
Purchase Order Elements - Contains a list of what each purchase order will
include.
Exhibit J
USCC Confidentiality, Privacy and Data Security Practices for Vendor Personnel -
USCC’s confidentiality and data privacy policy to be followed by Amdocs.
Exhibit K
Approved Subcontractors - Contains a table listing all of the pre-approved
subcontractors for each type of service performed under a Statement of Work.





25